


January 2, 2002

VIA HAND DELIVERY

Richard Dalton
Colorado Business Bank
821 17th Street
Denver, Colorado 80202

Re:   Delivery of First Floor Conference Rooms     Notice of Increase in Rent

Dear Richard:

        Pursuant to the terms and conditions of the First Amendment to Lease,
this letter shall constitute notice to CoBiz, Inc. that the construction of the
first floor conference rooms was completed effective December 31, 2001.
Accordingly, commencing on January 1, 2002, the base rent is increased to
$88,219.58 per month. It is my understanding that we have already received all
but $7,777.23 of the former base rent amount of $87,105.00 towards the
January 2002 base rent. Accordingly, please remit the difference of $1,114.58
($88,219.58-$87,105.00) to Kesef, LLC upon receipt of this letter.

        If you have any questions or would like to discuss this matter further,
please do not hesitate to call.

    Yours truly,
 
 
/s/ Jay E. Goldstein
 
 
Jay E. Goldstein JEG/rlm     cc: Evan Makovsky       Joe Weilminster    



FIRST AMENDMENT TO LEASE

        THIS FIRST AMENDMENT TO LEASE is made and entered into this 19th day of
October, 2001, by and between Kesef, LLC (the "Landlord") and CoBiz, Inc., f/k/a
Colorado Business Bankshares, Inc. (the "Tenant").

Recitals

        A.    The parties entered into an Office Lease dated September 1, 2001
(the "Lease") wherein the Tenant leases certain office space, as more
particularly defined in the Lease, at the real property commonly known and
numbered as 821 17th Street, Denver, Colorado (hereinafter referred to as the
"Original Premises").

        B.    Pursuant to Article 35 of the Lease, the Tenant has the option to
lease Conference Room 1 and Conference Room 2. By execution of this Agreement,
the Tenant hereby exercises its option to Lease Conference Room 1 and Conference
Room 2 (hereinafter collectively referred to as the "Conference Rooms").

        NOW, THEREFORE, for valuable consideration, the receipt and sufficiency
of which are mutually acknowledged, the parties agree as follows:

        1.    Lease of Conference Rooms.    In consideration of the payment of
the rent hereinafter provided, and the keeping and performance of each of the
covenants and agreements of the Tenant, hereinafter set forth, Landlord has and
does hereby lease unto the Tenant the Conference Rooms. The lease of the
Conference Rooms shall commence upon substantial completion and delivery of the
Conference Rooms, and shall expire concurrently with the lease of the Original
Premises. In this Agreement, the term "Premises" shall mean the Conference Rooms
and the Original Premises.

        2.    Construction of Conference Rooms.    Landlord shall substantially
complete construction of the Conference Rooms as soon as reasonably practicable
pursuant to paragraph B of Article 35 of the Lease. Landlord anticipates that
the Conference Rooms will be substantially complete prior to May 31, 2002 and
shall deliver written notice to Tenant confirming the date of delivery of the
Conference Rooms to Tenant.

        3.    Base Rent.    Upon delivery to the Conference Rooms to Tenant, the
first sentence in Article 1, paragraph G shall be deemed superseded and Tenant
shall pay monthly Base Rent through and including May 31, 2002 in the amount of
$88,219.58 per month. Notwithstanding anything herein to the contrary, in the
event that the Conference Rooms are delivered to Tenant on any day of the month
other than the first day of the month, the monthly Base Rent shall be pro-rated
accordingly. Further, in the event that the Conference Rooms are not delivered
until after May 31, 2002, Landlord shall recalculate the amount of monthly Base
Rent and bill Tenant accordingly.

        4.    Incorporation of Lease Provisions.    All of the terms and
conditions of the Lease which have not been modified in this Agreement shall
apply to the Lease of the Conference Rooms with the same force and effect as if
set forth herein in full. All capitalized terms shall have the meaning set forth
in the Lease unless separately defined in this Agreement. If any portion of this
Agreement is in conflict with the terms and conditions of the Lease, the terms
and conditions of this Agreement shall control.

    LANDLORD:    
 
 
KESEF, LLC, a Colorado
limited liability company
 
 
By:
 
/s/ Evan Makovsky

--------------------------------------------------------------------------------

Evan Makovsky, Manager
 
 
 
 
TENANT:
 
 
 
 
COBIZ, INC., f/k/a Colorado
Business Bankshares, Inc.
 
 
By:
 
/s/ Richard Dalton

--------------------------------------------------------------------------------

Richard Dalton, EVP/CFO
 
 



        THIS OFFICE LEASE ("Lease") is made and entered into effective as of the
1st day of September, 2001, by and between KESEF, LLC, a Colorado limited
liability company (the "Landlord"), and COBIZ, INC. f/k/a Colorado Business
Bankshares, Inc. (the "Tenant").

ARTICLE 1: BASIC PROVISIONS

        This Article contains the basic lease provisions between Landlord and
Tenant.

A. Building:   Colorado Business Bank Building, located at 821 17th Street,
Denver, Colorado (the "Property", as further described in Article 30).
B. Premises:
 
First, Second, Third, Seventh, Eighth and Ninth floor of the Building as
outlined or hatched on Exhibit A hereto.
C. Commencement Date:
 
September 1, 2001, for the First, Second, Third, Eighth and Ninth Floors; and
for the Seventh Floor, the earlier of the completion of the Landlord's Work or
July 1, 2002, subject to Articles 2 and 4.
D. Expiration Date:
 
May 31, 2011.
E. Rentable Area:
 
The rentable area of the Premises shall be deemed to be 46,074 square feet prior
to the delivery of the Seventh Floor, subject to Article 30. The rentable area
of the Premises after the delivery of the Seventh Floor shall be deemed to be,
56,671 square feet, subject to Article 30. The rentable area of the Property
shall be deemed to be 106,231 square feet for purposes of this Lease, subject to
Article 30.
F. Tenant's Share:
 
Prior to the delivery of the Seventh Floor, the Tenant's Share shall be deemed
to be forty-three and 37/100 percent (43.37%), subject to Articles 3 and 30.
After the delivery of the Seventh Floor, the Tenant's Share shall be deemed to
be fifty-three and 35/100 percent (53.35%), subject to Articles 3 and 30.
G. Base Rent:
 
Tenant shall pay monthly Base Rent for the period of September 1, 2001 through
and including May 31, 2002 in the amount of $87,105.00 per month. On June 1 of
each consecutive year, the monthly Base Rent shall be increased by the increase
in the "CPI-U, U.S. City Average, All Items" during the prior twelve months;
provided, however, that (i) monthly Base Rent for year 2 shall be increased over
the amount of $106,532.83 plus the amount, if any, being paid for Conference
Room 1 and Conference Room 2, and (ii) in no event shall the monthly Base Rent
be less than the amount paid during the prior twelve (12) month period, but
shall not increase by more than 3.5% over the amount paid during the prior
twelve (12) month period; provided, further, however, the CPI cap for the first
adjustment shall not be more than 3.5% over the amount of (i) $106,532.83 plus
(ii) the amount being paid for Conference Room 1 and Conference Room 2.
H. Additional Rent:
 
Tenant shall pay Tenant's Share of Taxes and Expenses in excess of $5.50 per
rentable square foot, as further described in Article 3.
I. Permitted Use:
 
General offices for a bank and affiliated businesses, subject to Article 7.
J. Security Deposit:
 
None, subject to Article 16.
K. Broker (if any):
 
None.
 
 
 


L. Guarantor(s):
 
None.
M. Landlord's Notice Address (subject to Article 25):
 
Kesef, LLC, c/o Shames-Makovsky Realty Company, 1400 Glenarm Place, Suite 201,
Denver, Colorado 80202.
N. Tenant's Notice Address (subject to Article 25):
 
CoBiz, Inc., 821 17th Street, Denver, Colorado 80202.
0. Rent Payments:
 
Rent shall be paid to Landlord, c/o Shames-Makovsky Realty Company, 1400 Glenarm
Place, Suite 201, Denver, Colorado 80202, or such other parties and addresses as
to which Landlord shall provide advance notice.
P. Exhibits:
 
This Lease includes, and incorporates by this reference:
 
 
Exhibit A:    Premises
Exhibit B:    Rules
Exhibit C:    Work Letter
 
 
 

        The foregoing provisions shall be interpreted and applied in accordance
with the other provisions of this Lease. The terms of this Article, and the
terms defined in Article 30 and other Articles, shall have the meanings
specified therefor when used as capitalized terms in other provisions of this
Lease or related documentation (except as expressly provided to the contrary
therein).

ARTICLE 2: TERM AND COMMENCEMENT

        A.    Term.    Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises for the Term, subject to the other provisions of this
Lease. The term ("Term") of this Lease shall commence on the Commencement Date
and end on the Expiration Date set forth in Article 1, unless sooner terminated
as provided in this Lease, subject to adjustment as provided below and the other
provisions of this Lease.

        B.    Early Commencement.    The Commencement Date, Rent and Tenant's
other obligations shall be advanced to such earlier date as Tenant, with
Landlord's written permission, commences occupying the Premises for business
purposes; provided, however, that there shall be no monthly Base Rent due for
the Seventh Floor in the event that the Seventh Floor is delivered to Tenant
prior to June 1, 2002. If such event occurs with respect to a portion of the
Premises, the Commencement Date, Rent and Tenant's other obligations shall be so
advanced with respect to such portion (and fairly prorated based on the rentable
square footage involved). During any period that Tenant shall be permitted to
enter the Premises prior to the Commencement Date other than to occupy the same
for business purposes (e.g., to perform alterations or improvements), Tenant
shall comply with all terms and provisions of this Lease, except those
provisions requiring the payment of Rent. Landlord shall permit early entry, so
long as the Premises are legally available, Landlord has completed any work
required to be performed by Landlord under this Lease (or can reasonably
accommodate the scheduling of minor work Tenant desires to perform, such as
cabling, without delaying any such Landlord work), and Tenant is in compliance
with the other provisions of the Lease, including the insurance requirements.

        C.    Commencement Delays.    Subject to Article 4.C, the Commencement
Date, Rent and Tenant's other obligations shall be postponed to the extent
Tenant is not reasonably able to occupy the Premises because Landlord fails, by
the Commencement Date set forth in Article 1, to: (i) deliver possession of the
Premises, and (ii) substantially complete any improvements to the Premises
required to be performed by Landlord under this Lease, except to the extent that
Tenant, its space planners, architects, contractors, agents or employees in any
way contribute to such failure. If such failure occurs with respect to the
Seventh Floor, the Commencement Date, Rent and Tenant's other obligations shall
be so postponed with respect to such portion (and fairly prorated based on the
rentable square footage involved). Any such delay in the Commencement Date shall
not subject Landlord to liability for loss or damage resulting therefrom, and
Tenant's sole recourse with respect thereto shall be the postponement of Rent
and other obligations.

        D.    Adjustments and Confirmation.    If the Commencement Date is
advanced to an earlier date as provided above, the Expiration Date shall not be
changed. If the Commencement Date is postponed as provided above, the Expiration
Date shall be extended by the same length of time. If the Commencement Date
occurs other than on the first day of a calendar month, the Term shall be:
(i) extended so that the Expiration Date is the last day of the calendar month
in which it would otherwise occur, and (ii) the dates for any fixed increases in
the Base Rent shall be adjusted so that they occur on the first day of the
calendar month following the month in which they would otherwise occur. Tenant
shall execute a confirmation of any dates as adjusted herein in such form as
Landlord may reasonably request; any failure to respond within thirty (30) days
after requested shall be deemed an acceptance of the matters set forth in
Landlord's confirmation. If Tenant disagrees with Landlord's adjustment of such
dates, Tenant shall pay Rent and perform all other obligations commencing and
ending on the dates determined by Landlord, subject to refund or credit when the
matter is resolved.

ARTICLE 3: BASE RENT AND ADDITIONAL RENT

        A.    Base Rent.    Tenant shall pay Landlord the monthly Base Rent set
forth in Article 1 in advance on or before the first day of each calendar month
during the Term.

        B.    Taxes and Expenses.    Tenant shall pay Landlord Tenant's Share of
Taxes and Expenses in excess of the amounts of Taxes and Expenses respectively
for the Base Tax Year and Base Expense Year in the manner described below. The
foregoing capitalized terms shall have the meanings specified therefor in
Articles 1 and 30.

        C.    Payments.    

          (i)  Landlord may reasonably estimate in advance the amounts Tenant
shall owe for Taxes and Expenses for any full or partial calendar year of the
Term. In such event, Tenant shall pay such estimated amounts, on a monthly
basis, on or before the first day of each calendar month, together with Tenant's
payment of Base Rent. Such estimate may be reasonably adjusted from time to time
by Landlord following written notice to Tenant.

        (ii)  Within 120 days after the end of each calendar year, or as soon
thereafter as practicable, Landlord shall provide a statement (the "Statement")
to Tenant showing: (a) the amount of actual Taxes and Expenses for such calendar
year, with a listing of amounts for major categories of Expenses, (b) any amount
paid by Tenant towards Taxes and Expenses during such calendar year on an
estimated basis, and (c) any further revised estimate of Tenant's obligations
for Taxes and Expenses for the current calendar year.

        (iii)  If the Statement shows that Tenant's estimated payments were less
than Tenant's actual obligations for Taxes and Expenses for such year, Tenant
shall pay the difference within fifteen (15) days after Landlord sends the
Statement. If the Statement shows that Tenant's estimated payments exceeded
Tenant's actual obligations for Taxes and Expenses, Landlord shall credit the
difference against the payment of Rent next due. If the Term shall have expired
and no further Rent shall be due, Landlord shall provide a refund of such
difference at the time Landlord sends the Statement.

        (iv)  If the Statement shows a further increase in Tenant's estimated
payments for the current calendar year, Tenant shall: (a) thereafter pay the new
estimated amount until Landlord further revises such estimated amount, and
(b) pay the difference between the new and former estimates for the period from
January 1 of the current calendar year through the month in which the Statement
is sent within fifteen (15) days after Landlord sends the Statement.

        (v)  In lieu of providing one Statement covering all such items,
Landlord may provide separate statements, at the same or different times. So
long as Tenant's obligations hereunder are not materially adversely affected
thereby, Landlord reserves the right to reasonably change, from time to time,
the manner or timing of Tenant's payments for Taxes and Expenses.

        D.    Tax Refunds, Protest Costs, Fiscal Years and Special
Assessments.    Landlord shall each year: (i) credit against Taxes any refunds
received during such year, whether or not for a prior year, (ii) for Taxes
payable in installments over more than one year, include only the minimum
amounts payable each year and any interest thereon, and (iii) include, in either
Taxes or Expenses, any reasonable fees for attorneys, consultants and experts,
and other costs paid during such year in attempting to protest, appeal or
otherwise seek to reduce or minimize Taxes, whether or not successful.
Notwithstanding anything to the contrary contained in this Lease, if any taxing
authority, at any time, uses a fiscal year other than a current calendar year,
Landlord may elect to require payments by Tenant based on: (a) amounts paid or
payable during each calendar year without regard to such fiscal years, or
(b) amounts paid or payable for or during each fiscal tax year.

        E.    Grossing Up and Tenant's Share Adjustments.    In order to
allocate variable Expenses (i.e. those items that vary based on occupancy
levels, such as cleaning and utilities) among those parties who are leasing
space at the Property when it is not fully occupied during all or a portion of
any calendar year, Landlord may reasonably determine the amount of such variable
Expenses that would have been paid had the Property been fully occupied, in
which case the amount so determined shall be deemed to have been the amount of
Expenses for such year (rather than adjusting Tenant's Share by subtracting
vacant space from the denominator). Similarly, if Landlord is not furnishing any
particular utility or service to a tenant during any period (the cost of which,
if performed by Landlord, would be included in Expenses), Landlord may for such
period: (i) adjust such items to reflect the additional amount that would
reasonably have been incurred during such period had Landlord furnished such
utility or service to such tenant, or (ii) exclude the rentable area of such
tenant from the rentable area of the Property in computing Tenant's Share of
such items. "Tenant's Share" shall be subject to such other adjustments as are
provided in the definition thereof in Article 30 below.

        F.    Prorations; Payments After Term Ends.    If the Term commences on
a day other than the first day of a calendar month or ends on a day other than
the last day of a calendar month, the Base Rent and any other amounts payable on
a monthly basis shall be prorated on a per diem basis for such partial calendar
months. If the Base Rent is scheduled to increase under Article 1 other than on
the first day of a calendar month, the amount for such month shall be prorated
on a per diem basis to reflect the number of days of such month at the then
current and increased rates, respectively. If the Term commences other than on
January 1, or ends other than on December 31, Tenant's obligations to pay
amounts towards Taxes and Expenses for such first or final calendar years shall
be prorated on a per diem basis to reflect the portion of such years included in
the Term. Tenant's obligations to pay Taxes and Expenses (or any other amounts)
accruing during, or relating to, the period prior to expiration or earlier
termination of this Lease, shall survive such expiration or termination.

        G.    Landlord's Accounting Practices and Records.    Landlord shall
maintain records respecting Taxes and Expenses and determine the same in
accordance with sound accounting and management practices consistently applied
in accordance with this Lease. Although this Lease contemplates the general
computation of Taxes and Expenses on a cash basis, Landlord shall make
reasonable and appropriate accrual adjustments to ensure that each calendar year
includes substantially the same recurring items. Landlord reserves the right to
apply a full accrual system of accounting so long as the same is consistently
applied and Tenant's obligations are not materially adversely affected. Tenant
or its representative (acting on a non-contingent fee basis) shall have the
right to review such records by sending notice to Landlord no later than one
hundred twenty (120) days following the furnishing of the Statement specifying
such records as Tenant reasonably desires to review. Such review shall be
subject to the continuing condition that Tenant not be in Default, and subject
to reasonable scheduling by Landlord during normal business hours at the place
or places where such records are normally kept. No later than thirty (30) days
after Landlord makes such records available for review, Tenant shall send
Landlord notice specifying any exceptions that Tenant takes to matters included
in such Statement, Tenant's detailed reasons for each exception which support a
conclusion that such exception properly identifies an error in such Statement,
and a complete copy of the review report. Such Statement shall be considered
final and binding on Tenant, except as to matters to which exception is taken
after review of Landlord's records in the foregoing manner and within the
foregoing times. The foregoing times for sending Tenant's notices hereunder are
critical to Landlord's budgeting process, and are therefore of the essence of
this Paragraph. If Tenant takes timely exception as provided herein, Landlord
may seek certification from an independent certified public accountant or
financial consultant (who shall be subject to Tenant's reasonable approval) as
to the proper amount of Taxes and Expenses or the items as to which Tenant has
taken exception. In such case: (i) such certification shall be considered final
and binding on both parties (except as to additional amounts not then known or
omitted by error), and (ii) Tenant shall pay Landlord for the cost of such
certification, unless it shows that Taxes and Expenses were overstated by a net
amount of five percent (5%) or more. Pending review of such records and
resolution of any exceptions, Tenant shall pay Tenant's Share of Taxes and
Expenses in the amounts shown on such Statement, subject to credit, refund or
additional payment after any such exceptions are resolved. In the event that the
Tenant's examination discloses an overcharge in excess of five percent (5%),
Landlord shall promptly refund such overcharge and shall pay to Tenant all
reasonable costs incurred for the examination.

        H.    General Payment Matters.    Base Rent, Taxes, Expenses and any
other amounts which Tenant is or becomes obligated to pay Landlord under this
Lease or other agreement entered in connection herewith are sometimes herein
referred to collectively as "Rent," and all remedies applicable to the
non-payment of rent shall be applicable thereto. Tenant shall pay Rent in good
funds and legal tender of the United States of America, together with any
applicable sales tax or other taxes on Rent as further described in Article 14.
Tenant shall pay Rent without any deduction, recoupment, set-off or
counterclaim, and without relief from any valuation or appraisement laws, except
as may be expressly provided in this Lease. No delay by Landlord in providing
the Statement (or separate statements) shall be deemed a default by Landlord or
a waiver of Landlord's right to require payment of Tenant's obligations for
actual or estimated Taxes or Expenses; provided, however, that a delay in
providing the Statement in excess of one (1) year shall constitute a waiver by
Landlord of the right to require payment by Tenant for the period covered by the
Statement which was not delivered within the one (1) year period. In no event
shall a decrease in Taxes or Expenses serve to decrease Base Rent. Landlord may
apply payments received from Tenant to any obligations of Tenant then accrued,
without regard to such obligations as may be designated by Tenant.

ARTICLE 4: CONDITION OF PREMISES

        A.    General Condition of Premises.    Tenant has inspected, or had an
opportunity to inspect, the Premises (and portions of the Property, Systems and
Equipment providing access to or serving the Premises), and agrees to accept the
same "as is" without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided under this Lease (which term
includes any Exhibit hereto). To the extent that Landlord has expressly agreed
to perform any improvements to the Premises under this Lease, the following
provisions shall apply.

        B.    Tenant Not Occupying Premises During Improvements.    If Tenant is
not currently occupying the Premises, then to the extent that Landlord is
required to perform any improvements to the Premises under this Lease:
(i) Landlord shall use diligent, good faith efforts to substantially complete
any such improvements to an extent that Tenant can reasonably occupy the
Premises by the Commencement Date set forth in Article 1, subject to Article 2
and the other provisions of this Lease, (ii) Tenant shall use diligent, good
faith efforts to cooperate, and to cause its space planners, architects,
contractors, agents and employees to cooperate, diligently and in good faith
with Landlord and any space planners, architects, contractors or other parties
designated by Landlord, such that any such improvements to the Premises can be
planned, permits can be obtained, and the work can be substantially completed by
the Commencement Date set forth in Article 1, and (iii) the Commencement Date,
Rent and Tenant's other obligations shall be subject to postponement as further
described in Article 2. In the event of any dispute as to whether any such
improvements have been substantially completed, Landlord may refer the matter to
Landlord's independent architect, whose good faith decision shall be final and
binding on the parties.

        C.    Tenant Occupying Premises During Improvements.    If Tenant is
currently occupying the Premises, whether pursuant to a prior lease or
otherwise, and Landlord is required to perform any improvements to the Premises
under this Lease, then notwithstanding any other provision of this Lease to the
contrary: (i) Landlord shall use commercially reasonable efforts to minimize any
disruption to Tenant's occupancy of the Premises in connection therewith,
(ii) Landlord shall seek to substantially complete the same by the Commencement
Date set forth in Article 1, or within a reasonable time thereafter, but shall
not be required to incur overtime or pay premiums to perform such work before or
after the Building Hours, and may require that Tenant cooperate in scheduling
and staging the work within the Premises (including cooperation in moving
personnel, furniture and equipment or permitting Landlord to do so), and
(iii) there shall be no postponement of the Commencement Date or abatement of
Rent as a result of any such improvements, or delays in substantially completing
the same, under any circumstances (Tenant hereby acknowledging that it could
have arranged for such improvements through an independent contractor, subject
to Landlord's approval, the other provisions of this Lease and such other
documentation as Landlord may have required).

ARTICLE 5: QUIET ENJOYMENT

        Landlord agrees that, if Tenant timely pays the Rent and performs the
terms and provisions hereunder, Tenant shall hold the Premises during the Term
free of lawful claims by any party acting by or through Landlord, subject to all
other terms and provisions of this Lease.

ARTICLE 6: UTILITIES AND SERVICES

        A.    Standard Landlord Utilities and Services.    Landlord shall
provide the following utilities and services (the cost of which shall be
included in Expenses):

          (i)  Heat and air-conditioning to provide a temperature required, in
Landlord's reasonable opinion and in accordance with applicable Law, for
occupancy of the Premises as offices during Building Hours (as defined in
Article 30).

        (ii)  Water from city mains for drinking, lavatory and toilet purposes
only, at those points of supply provided for nonexclusive general use of tenants
at the Property, or points of supply in the Premises installed by or with
Landlord's written consent for such purposes.

        (iii)  Cleaning and trash removal in and about the Premises comparable
to that provided as a standard service by landlords for office space in
comparable office buildings in the vicinity.

        (iv)  Passenger elevator service at all times (if the Property has such
equipment serving the Premises, and subject to changes in the number of
elevators in service after Building Hours or at other times), and freight
elevator service (if the Property has such equipment serving the Premises, and
subject to scheduling by Landlord), in common with Landlord and other parties.

        (v)  Electricity for building-standard overhead office lighting
fixtures, and equipment and accessories customary for offices, where: (a) Tenant
uses an amount of electricity that is generally consistent with average office
use at the Property, as reasonably determined by Landlord, (b) the Systems and
Equipment are suitable, and the safe and lawful capacity thereof is not
exceeded, and (c) sufficient capacity remains at all times for other existing
and future tenants, as reasonably determined by Landlord (who shall be subject
to similar restriction).

        (vi)  Card key access to the elevators and the Building's front entry
door before and after Building Hours.

        B.    Additional Utilities and Services.    Landlord shall seek to
provide such extra utilities or services as Tenant may from time to time
request, if the same are reasonable and feasible for Landlord to provide and do
not involve modifications or additions to the Property or existing Systems and
Equipment, and if Landlord shall receive Tenant's request within a reasonable
period prior to the time such extra utilities or services are required. Landlord
may comply with written or oral requests by any officer or employee of Tenant,
unless Tenant shall notify Landlord of, or Landlord shall request, the names of
authorized individuals (up to 3 for each floor on which the Premises are
located) and procedures for written requests. Tenant shall pay, for any extra
utilities or services, such standard charges as Landlord shall from time to time
establish, Landlord's out-of-pocket costs for architects, engineers, consultants
and other parties relating to such extra utilities or services, and a fee equal
to fifteen percent (15%) of such costs (provided, Landlord's standard overtime
HVAC charges shall not require an additional such percentage thereon). All
payments for such extra utilities or services shall be due at the same time as
the installment of Base Rent with which the same are billed, or if billed
separately, shall be due within fifteen (15) days after such billing. Landlord
shall not be responsible for inadequate air-conditioning or ventilation whenever
the use or occupancy of the Premises exceeds the normal capacity or design loads
of, affects the temperature or humidity otherwise maintained by, or otherwise
adversely affects the operation of, the Systems and Equipment for the Property,
whether due to items of equipment or machinery generating heat, above-normal
concentrations of personnel or equipment, or alterations to the Premises made by
or through Tenant without balancing the air or installing supplemental HVAC
equipment. In any such case, with at least fifteen (15) days advance notice to
Tenant, Landlord may: (i) elect to balance the air and/or install, operate,
maintain and replace such supplemental HVAC equipment during the Term, at
Tenant's reasonable expense, as an extra utility or service, or (ii) require
that Tenant arrange for the same as Work under Article 9. Notwithstanding the
foregoing to the contrary, in lieu of charging separately for additional
utilities and services, Landlord may reasonably elect from time to time to
expand the amounts of utilities or services available without separate charge,
in which case the costs thereof shall be included respectively in Utility Costs
or Expenses.

        C.    Monitoring.    Landlord may install and operate meters, submeters
or any other reasonable system for monitoring or estimating any services or
utilities used by Tenant in excess of those required to be provided by Landlord
under this Article (including a system for Landlord's engineer to reasonably
estimate any such excess usage). If such system indicates such excess services
or utilities, Tenant shall pay Landlord's charges and fees as described in
Paragraph B above for installing and operating such system and any supplementary
air-conditioning, ventilation, heat, electrical or other systems or equipment
(or adjustments or modifications to the existing Systems and Equipment) which
Landlord may make, and Landlord's charges for such amount of excess services or
utilities used by Tenant.

        D.    Interruptions and Changes.    Landlord shall have no liability for
interruptions, variations, shortages, failures, changes in quality, quantity,
character or availability of any utilities or services caused by repairs,
maintenance, replacements, alterations (including any freon retrofit work),
labor controversies, accidents, inability to obtain services, utilities or
supplies, governmental or utility company acts or omissions, requirements,
guidelines or requests, or other causes beyond Landlord's reasonable control (or
under any circumstances with respect to utilities or services not required to be
provided by Landlord hereunder). Under no circumstances whatsoever shall any of
the foregoing be deemed an eviction or disturbance of Tenant's use and
possession of the Premises or any part thereof, serve to abate Rent, or relieve
Tenant from performance of Tenant's obligations under this Lease. However, in
any such event after receiving notice, Landlord shall use commercially
reasonable efforts to restore such utilities or services required to be provided
hereunder to reasonable levels. Notwithstanding anything herein to the contrary,
Landlord agrees that if there is an interruption or discontinuation (other than
an interruption resulting from a fire or other casualty, or of utility service
not caused by Landlord) of the services which Landlord is obligated to provide
that renders the Premises unusable or inaccessible for Tenant's specific use and
continues for a period of seven (7) consecutive days after Landlord receives
notice from Tenant (an "Unauthorized Interruption"), rent will abate in
proportion to the unusable portion of the Premises, except as provided herein,
commencing at the end of said seven (7) day period and abatement shall continue
until such Unauthorized Interruption has been restored to permit Tenant's
specific use. Landlord agrees to use its reasonable efforts to restore the
Unauthorized Interruption of such services to the Premises.

ARTICLE 7: USE, COMPLIANCE WITH LAWS, AND RULES

        A.    Use of Premises.    Tenant shall use the Premises only for the
permitted use identified in Article 1, and no other purpose whatsoever, subject
to the other provisions of this Article and this Lease. Unless expressly
permitted in Article 1, Tenant shall not use or permit the Premises to be used
as a: (i) medical, dental, psychology, psychiatry or science office or
laboratory, (ii) telemarketing "boiler-room" sales operation, (iii) "executive
suite" or "legal suite" multi-party shared offices operation, (iv) travel agency
or reservation center, (v) computerized vehicle sales, loan or "finder" service,
(vi) social-welfare office or governmental, quasi-governmental, trade
association or union office or activities, (vii) employment, placement,
recruiting or clerical support agency, (viii) radio or television studio or
broadcasting or recording facility, (ix) school, educational facility or
training center (except for training that is minor and ancillary to general
office use and does not require parking in excess of code requirements for
general office use), or (x) offices for an internet site(s) which exhibit
pornography or nudity.

        B.    Compliance With Laws.    Tenant shall comply with all Laws
relating to the Premises and Tenant's use of the Premises and Property, and
shall promptly reimburse Landlord for any expenses Landlord incurs for work or
other matters relating to areas outside of the Premises in order to comply with
Laws as a result of Tenant's use of the Premises or Property; provided, Tenant
shall not be required by this provision to perform structural improvements to
the Premises that involve a significant capital expenditure and will result in a
benefit to Landlord extending beyond the Term, as it may be extended, unless
required by a Law pertaining to: (i) Tenant's particular use of the Premises (as
opposed to a Law that applies to office tenants in general), (ii) Work performed
by or for Tenant or any Transferee (i.e. excluding any improvements or work that
Landlord is required to perform under this Lease), or (iii) other acts or
omissions of Tenant or any Transferee. Landlord represents and warrants that, as
of the Commencement Date, the Premises and the Property comply with the
Americans with Disabilities Act of 1990 ("ADA"). Landlord's compliance with ADA
shall be at Landlord's sole cost and expense; provided, however, that such
compliance shall be at the Tenant's sole cost and expense if it is required as a
result of Tenant's manner of occupancy of the Premises for other than normal and
customary purposes.

        C.    Rules.    Tenant shall comply with the Rules set forth in
Exhibit B attached hereto (the "Rules"). Landlord shall have the right, by
notice to Tenant, to reasonably amend such Rules and supplement the same with
other reasonable Rules relating to the Property, or the promotion of safety,
care, efficiency, cleanliness or good order therein. Although Landlord shall
attempt to enforce the Rules uniformly and reasonably and not discriminate
against Tenant in the enforcement of the Rules, nothing herein shall be
construed to give Tenant or any other Person any claim, demand or cause of
action against Landlord arising out of the violation of Laws or the Rules by any
other tenant or visitor of the Property, or out of the enforcement, modification
or waiver of the Rules by Landlord in any particular instance.

        D.    Other Requirements.    So long as Tenant receives written
notification of the applicable requirements, Tenant shall not use or permit the
Premises or Property to be used in a way that will: (i) violate the requirements
of Landlord's insurers, the American Insurance Association, or any board of
underwriters, (ii) cause a cancellation of Landlord's policies, impair the
insurability of the Property, or increase Landlord's premiums (any such increase
shall be paid by Tenant without such payment being deemed permission to continue
such activity or a waiver of any other remedies of Landlord), or (iii) violate
the requirements of any Lenders, the certificates of occupancy issued for the
Premises or the Property, or any other requirements, covenants, conditions or
restrictions affecting the Property at any time (provided none of the foregoing
shall prohibit normal office use of the Premises in compliance with the other
provisions of this Lease).

ARTICLE 8: MAINTENANCE AND REPAIRS

        Except for customary cleaning and trash removal provided by Landlord
under Article 6, or casualty damage to be repaired by Landlord under Article 11,
and Landlord's obligations set forth herein, Tenant shall keep and maintain (or
cause to be kept and maintained) the Premises in good and sanitary condition,
working order and repair, in compliance with all applicable Laws as described in
Article 7, and as required under other provisions of this Lease, including the
Rules (including any carpet and other flooring material, paint and
wall-coverings, doors, windows, ceilings, interior surfaces of walls, lighting,
plumbing and other fixtures, alterations, improvements, and systems and
equipment in or exclusively serving the Premises whether installed by Landlord
or Tenant). In the event that any repairs, maintenance or replacements are
required, Tenant shall promptly notify Landlord and arrange for the same either:
(i) through Landlord for such reasonable charges as Landlord may establish from
time to time, payable within fifteen (15) days after billing, or (ii) at
Landlord's option, by engaging such contractors as Landlord shall first
designate or approve in writing to perform such work, which approval shall not
be unreasonably withheld or delayed, all in a first class, workmanlike manner
approved by Landlord in advance in writing and otherwise in compliance with
Article 9 respecting "Work". Tenant shall promptly notify Landlord concerning
the necessity for any repairs or other work hereunder and upon completion
thereof. Tenant shall pay Landlord for any repairs, maintenance and replacements
to areas of the Property outside the Premises caused, in whole or in part, as a
result of moving any furniture, fixtures, or other property to or from the
Premises, or otherwise by Tenant or its employees, agents, contractors, or
visitors (notwithstanding anything to the contrary contained in this Lease).
Except as provided in the preceding sentence, or for damage covered under
Article 11, Landlord shall keep the roof, structure, Systems and Equipment, and
common areas of the Property in good and sanitary condition, working order and
repair (the cost of which shall be included in Expenses to the extent permitted
in the definition thereof in Article 30).

ARTICLE 9: ALTERATIONS AND LIENS

        A.    Alterations and Approval.    Tenant shall not attach any fixtures,
equipment or other items to the Premises, or paint or make any other additions,
changes, alterations or improvements to the Premises or the Systems and
Equipment serving the Premises (all such work is referred to collectively herein
as the "Work"), without the prior written consent of Landlord. Landlord shall
not unreasonably withhold or delay consent, except that Landlord reserves the
right to withhold consent in Landlord's sole discretion for Work affecting the
structure, safety, efficiency or security of the Property or Premises, the
Systems and Equipment, or the appearance of the Premises from any common or
public areas. Landlord may only require removal of Work installed by or for
Tenant as provided under Article 23.

        B.    Approval Conditions.    Landlord reserves the right to impose
reasonable requirements as a condition of such consent or otherwise in
connection with the Work, including requirements that Tenant: (i) use parties
contained on Landlord's approved list (if reputable and available on
commercially reasonable terms) or submit for Landlord's prior written approval,
which will not be unreasonably withheld or delayed, the names, addresses and
background information concerning all architects, engineers, contractors,
subcontractors and suppliers Tenant proposes to use, (ii) submit for Landlord's
written approval, which will not be unreasonably withheld or delayed, detailed
plans and specifications prepared by licensed and competent architects and
engineers, (iii) obtain and post permits, (iv) provide additional insurance,
bonds and/or other reasonable security and/or documentation protecting against
damages, liability and liens, (v) use union labor (if Landlord uses union
labor), (vi) permit Landlord or its representatives to inspect the Work at
reasonable times, and (vii) comply with such other reasonable requirements as
Landlord may impose concerning the manner and times in which such Work shall be
done. Landlord may require that all Work be performed under Landlord's
supervision. If Landlord consents, inspects, supervises, recommends or
designates any architects, engineers, contractors, subcontractors or suppliers,
the same shall not be deemed a warranty as to the adequacy of the design,
workmanship or quality of materials, or compliance of the Work with the plans
and specifications or any Laws.

        C.    Performance of Work.    All Work shall be performed: (i) in a
thoroughly first class, professional and workmanlike manner, (ii) only with
materials that are new or like new, high quality, and free of material defects,
(iii) only by parties, and strictly in accordance with plans, specifications,
and other matters, approved or designated by Landlord in advance in writing,
such approval not to be unreasonably withheld or delayed, (iv) so as not to
adversely affect the Systems and Equipment or the structure of the Property,
(v) diligently to completion and so as to avoid any disturbance, disruption or
inconvenience to other tenants and the operation of the Property, and (vi) in
compliance with all Laws, the Rules and other provisions of this Lease, and such
other reasonable requirements as Landlord may impose concerning the manner and
times in which such Work shall be done. Any floor, wall or ceiling coring work
or penetrations or use of noisy or heavy equipment which may interfere with the
conduct of business by other tenants at the Property shall, at Landlord's
option, be performed at times other than Building Hours (at Tenant's sole cost).
If Tenant fails to perform the Work as required herein or the materials supplied
fail to comply herewith or with the specifications approved by Landlord, and
Tenant fails to cure such failure within 48 hours after written or oral notice
by Landlord (except notice shall not be required in emergencies), Landlord shall
have the right to stop the Work until such failure is cured (which shall not
limit Landlord's other remedies and shall not serve to abate the Rent or
Tenant's other obligations under this Lease). Upon completion of any Work
hereunder, Tenant shall provide Landlord with "as built" plans, copies of all
construction contracts, and proof of payment for all labor and materials.

        D.    Liens.    Tenant shall pay all costs for the Work when due. Tenant
shall keep the Property, Premises and this Lease free from any mechanic's,
materialman's, architect's, engineer's or similar liens or encumbrances, and any
claims therefor, or stop or violation notices, in connection with any Work. If
contemplated under applicable statutory procedures, Tenant shall post and record
appropriate notices of non-responsibility on behalf of Landlord, and shall give
Landlord notice at least ten (10) days prior to the commencement of any Work (or
such additional time as may be necessary under applicable Laws), to afford
Landlord the opportunity of posting and recording any other notices of
non-responsibility. Tenant shall remove any such claim, lien or encumbrance, or
stop or violation notices of record, by bond or otherwise within thirty
(30) days after notice by Landlord. If Tenant fails to do so, Landlord may pay
the amount (or any portion thereof) or take such other action as Landlord deems
necessary to remove such claim, lien or encumbrance, or stop or violation
notices, without being responsible for investigating the validity thereof. The
amount so paid and costs incurred by Landlord shall be deemed additional Rent
under this Lease payable upon demand, without limitation as to other remedies
available to Landlord. Nothing contained in this Lease shall authorize Tenant to
do any act which shall subject Landlord's title to, or any Lender's interest in,
the Property or Premises to any such claims, liens or encumbrances, or stop or
violation notices, whether claimed pursuant to statute or other Law or express
or implied contract.

        E.    Landlord's Fees and Costs.    Tenant shall pay Landlord a fee for
reviewing, scheduling, monitoring, supervising, and providing access for or in
connection with the Work, in an amount equal to five percent (5%) of the total
cost of the Work (including costs of plans and permits therefor), and Landlord's
out-of-pocket costs, including any costs for security, utilities, trash removal,
temporary barricades, janitorial, engineering, architectural or consulting
services, and other matters in connection with the Work, payable within fifteen
(15) days after billing.

ARTICLE 10: INSURANCE, SUBROGATION, AND WAIVER OF CLAIMS

        A.    Required Insurance.    Tenant shall maintain during the Term:
(i) commercial general liability ("CGL") insurance, with limits of not less than
$1,000,000 for personal injury, bodily injury or death, and property damage or
destruction (including loss of use thereon, combined single limit, for any one
occurrence, and $2,000,000 in the aggregate per policy year, with endorsements:
(a) for contractual liability covering Tenant's indemnity obligations under this
Lease, and (b) adding Landlord, the management company for the Property, and
other parties reasonably designated by Landlord, as additional insureds, and
(ii) primary, noncontributory, extended coverage or "all-risk" property damage
insurance (including installation floater insurance during any alterations or
improvements that Tenant makes to the Premises) covering any alterations or
improvements beyond any work provided by Landlord under this Lease, and Tenant's
personal property, business records, fixtures and equipment, for damage or other
loss caused by fire or other casualty or cause including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, explosion, business
interruption (for at least nine (9) months), and other insurable risks in
amounts not less than the full insurable replacement value of such property and
full insurable value of such other interests of Tenant (subject to reasonable
deductible amounts).

        B.    Certificates and Other Matters.    Tenant shall provide Landlord
with certificates evidencing the coverage required hereunder prior to the
Commencement Date, or Tenant's entry to the Premises for delivery of materials
or construction of improvements or any other purpose (whichever first occurs).
Such certificates shall state that such insurance coverage may not be reduced,
canceled or allowed to expire without at least thirty (30) days' prior written
notice to Landlord, and shall include, as attachments, originals of the
additional insured endorsements to Tenant's CGL policy required above. Tenant
shall provide renewal certificates to Landlord at least thirty (30) days prior
to expiration of such policies. Except as provided to the contrary herein, any
insurance carried by Landlord or Tenant shall be for the sole benefit of the
party carrying such insurance. Tenant's insurance policies shall be primary to
all policies of Landlord and any other additional insureds (whose policies shall
be deemed excess and noncontributory). All insurance required hereunder shall be
provided by responsible insurers licensed in the State in which the Property is
located, and shall have a general policy holder's rating of at least A- and a
financial rating of at least X in the then current edition of Best's Insurance
Reports. Landlord disclaims any representation as to whether the foregoing
coverages will be adequate to protect Tenant. Landlord may from time to time,
but not more frequently than once every three (3) years, require that the amount
of public liability insurance to be maintained by Tenant under this Article 10
be increased so that the amount thereof adequately protects the Landlord's
interest based on amounts of coverage required of comparable tenants in
comparable buildings.

        C.    Mutual Waiver of Claims and Subrogation.    The parties hereby
mutually waive all claims against each other for all losses covered or required
to be covered hereunder by their respective insurance policies, and waive all
rights of subrogation of their respective insurers; for purposes hereof, any
deductible amount shall be treated as though it were recoverable under such
policies. The parties agree that their respective insurance policies are now, or
shall be, endorsed such that said waiver of subrogation shall not affect the
right of the insured to recover thereunder.

ARTICLE 11: CASUALTY DAMAGE

        A.    Restoration.    Tenant shall promptly notify Landlord of any
damage to the Premises by fire or other casualty. If the Premises or any common
areas of the Property providing access thereto shall be damaged by fire or other
casualty, Landlord shall use available insurance proceeds to restore the same.
Such restoration shall be to substantially the same condition as prior to the
casualty, except for modifications required by zoning and building codes and
other Laws or by any Lender, any other modifications to the common areas deemed
desirable by Landlord (provided access to the Premises is not materially
impaired), and except that Landlord shall not be required to repair or replace
any of Tenant's furniture, furnishings, fixtures, systems or equipment, or any
alterations or improvements in excess of any work or allowance provided by
Landlord under this Lease. Tenant shall reasonably cooperate in approving any
plans for repairs to the Premises hereunder, and in vacating the Premises to the
extent reasonably required to avoid any interference or delay in Landlord's
repair work. Promptly following completion of Landlord's work, Tenant shall
repair and replace Tenant's furniture, furnishings, fixtures, systems or
equipment, and any alterations or improvements made by Tenant in excess of those
provided by Landlord, subject to and in compliance with the other provisions of
this Lease.

        B.    Abatement of Rent.    Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant's
business resulting in any way from such damage or the repair thereof. However,
Landlord shall use available rent loss proceeds to allow Tenant a proportionate
abatement of Rent from the date of the casualty through the date that Landlord
substantially completes Landlord's repair obligations hereunder (or the date
that Landlord would have substantially completed such repairs, but for delays by
Tenant or any other occupant of the Premises, or any of their agents, employees,
invitees, Transferees and contractors), provided such abatement: (i) shall apply
only to the extent the Premises are untenantable for the purposes permitted
under this Lease and not used by Tenant as a result thereof, based
proportionately on the square footage of the Premises so affected and not used,
and (ii) shall not apply if Tenant or any other occupant of the Premises, or any
of their agents, employees, invitees, Transferees or contractors caused the
damage.

        C.    Termination of Lease.    Notwithstanding the foregoing to the
contrary, in lieu of performing the restoration work, Landlord may elect to
terminate this Lease by notifying Tenant in writing of such termination within
ninety (90) days after the date of damage (such termination notice to include a
termination date providing at least thirty (30) days for Tenant to vacate the
Premises), if the Property shall be materially damaged by Tenant or any other
occupant of the Premises, or any of their agents, employees, invitees,
Transferees or contractors, or if the Property shall be damaged by fire or other
casualty or cause such that: (i) repairs to the Premises and access thereto
cannot reasonably be completed within 180 days after the casualty without the
payment of overtime or other premiums, (ii) more than twenty-five percent (25%)
of the Premises is affected by the damage and fewer than twelve (12) months
remain in the Term, or any material damage occurs to the Premises during the
last twelve (12) months of the Term, (iii) any Lender shall require that the
insurance proceeds or any material portion thereof be used to retire the
Mortgage debt (or shall terminate the ground lease, as the case may be), or the
damage is not fully covered, except for reasonable deductible amounts, by
Landlord's insurance policies, or (iv) the cost of the repairs, alterations,
restoration or improvement work would exceed twenty-five percent (25%) of the
replacement value of the Building (whether or not the Premises are affected by
the damage). Tenant agrees that the abatement of Rent provided herein shall be
Tenant's sole recourse in the event of such damage, and waives any other rights
Tenant may have under any applicable Law to perform repairs or terminate the
Lease by reason of damage to the Premises or Property. Notwithstanding anything
herein to the contrary, in the event material damage occurs to more than
twenty-five percent (25%) of the Premises during the last twelve (12) months of
the Term and said material damage was not caused by Tenant, Tenant may elect to
terminate this Lease by notifying Landlord in writing of such termination within
ninety (90) days after the date of damage (such termination notice to include a
termination date providing at least thirty (30) days for Tenant to vacate the
Premises).

ARTICLE 12: CONDEMNATION

        If at least twenty-five percent (25%) of the rentable area of the
Premises shall be taken by power of eminent domain or condemned by a competent
authority or by conveyance in lieu thereof for public or quasi-public use
("Condemnation"), including any temporary taking for a period of one year or
longer, this Lease shall terminate on the date possession for such use is so
taken. If: (i) less than fifty percent (50%) of the Premises is taken, but the
taking includes or adversely affects a material portion of the Building or
Property, or the economical operation thereof, or (ii) the taking is temporary
and will be in effect for less than one year but more than thirty (30) days,
then in either such event, Landlord may elect to terminate this Lease upon at
least thirty (30) days' prior notice to Tenant. The parties further agree that:
(a) if this Lease is terminated, all Rent shall be apportioned as of the date of
such termination or the date of such taking, whichever shall first occur, (b) if
the taking is temporary, Rent shall not be abated for the period of the taking,
but Tenant may seek a condemnation award therefor (and the Term shall not be
extended thereby), and (c) if this Lease is not terminated but any part of the
Premises is permanently taken, the Rent shall be proportionately abated based on
the square footage of the Premises so taken, Tenant's Share shall be
recalculated, and Landlord shall at its sole cost and expense to the extent
condemnation proceeds are available promptly restore any damage to the balance
of the Premises caused by such taking. Landlord shall be entitled to receive the
entire award or payment in connection with such Condemnation and Tenant hereby
assigns to Landlord any interest therein for the value of Tenant's unexpired
leasehold estate or any other claim and waives any right to participate therein,
except that Tenant shall have the right to file any separate claim available to
Tenant for a temporary or permanent taking of the leasehold as described above,
and for moving expenses and any taking of Tenant's personal property, provided
such award is separately payable to Tenant and does not diminish the award
available to Landlord or any Lender.



ARTICLE 13: ASSIGNMENT AND SUBLETTING

        A.    Transfers.    Tenant shall not, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld as further
described below: (i) assign, mortgage, pledge, hypothecate, encumber, or permit
any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, by operation of Law or otherwise, (ii) sublet the Premises or any
part thereof, (iii) permit the use of the Premises by any Persons other than
Tenant and its employees (all of the foregoing are hereinafter sometimes
referred to collectively as "Transfers" and any Person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). If Tenant shall desire Landlord's consent to any Transfer, Tenant
shall notify Landlord in writing, which notice shall include: (a) the proposed
effective date (which shall not be less than thirty (30) nor more than 180 days
after Tenant's notice), (b) the portion of the Premises to be Transferred
(herein called the "Subject Space"), (c) the terms of the proposed Transfer and
the consideration therefor, the name, address and background information
concerning the proposed Transferee, and a true and complete copy of all proposed
Transfer documentation, (d) financial statements (balance sheets and
income/expense statements for the current and prior year) of the proposed
Transferee, in form and detail reasonably satisfactory to Landlord, certified by
an officer, partner or owner of the Transferee, (e) at least one favorable
financial and business character/reputation reference respecting the Transferee
from a current or recent commercial landlord, and (f) any other reasonable
information to enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee's business and proposed use of the Subject Space or as Landlord may
reasonably request. Any Transfer made without complying with this Article shall,
at Landlord's option, be null, void and of no effect, or shall constitute a
Default under this Lease. Whether or not Landlord shall grant consent, Tenant
shall pay $500 towards Landlord's review and processing expenses, as well as any
reasonable legal fees incurred by Landlord, within fifteen (15) days after
Landlord's written request.

        B.    Approval.    Landlord will not unreasonably withhold its consent
to any proposed Transfer of the Subject Space to the Transferee on the terms
specified in Tenant's notice. The parties hereby agree that it shall be
reasonable under this Lease and under any applicable Law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
applies (without limitation as to other reasonable grounds for withholding
consent): (i) the Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality or nature of the Property or
other tenants of the Property, (ii) the Transferee intends to use the Subject
Space for purposes which are not permitted under this Lease, (iii) the Subject
Space is not regular in shape with appropriate means of ingress and egress
suitable for normal renting purposes, would result in more than a reasonable
number of occupants, or would require increased services by Landlord, (iv) the
Transferee is a government (or agency or instrumentality thereof), (v) the
proposed Transferee or any affiliate thereof is an occupant of the Property or
has negotiated to lease space in the Property from Landlord during the prior six
(6) months, (vi) the proposed Transferee does not have, in Landlord's good faith
determination, satisfactory references or a reasonable financial condition in
relation to the obligations to be assumed in connection with the Transfer,
(vii) the Transfer involves a partial or collateral assignment, a mortgage, or
other encumbrance on this Lease, (viii) the proposed Transfer involves
conversion, merger or consolidation of Tenant into a limited liability company
or limited liability partnership which would have the legal effect of releasing
Tenant from any obligations under this Lease, (ix) the proposed Transfer would
cause Landlord to be in violation of any Laws or any other lease, Mortgage or
agreement to which Landlord is a party, or would give a tenant of the Property a
right to cancel its lease, or (x) Tenant has committed and failed to cure a
Default. If Tenant disagrees with Landlord's decision to deny approval, Tenant's
sole remedy shall be to seek immediate declaratory and injunctive relief, and to
recover attorneys' fees and costs as a prevailing party under Article 17.

        C.    Transfer Premiums.    If Landlord consents to a Transfer, and as a
condition thereto which the parties hereby agree is reasonable, Tenant shall
retain fifty percent (50%) of any Transfer Premium, and shall pay Landlord fifty
percent (50%) of any Transfer Premium, derived by Tenant from such Transfer.
"Transfer Premium" shall mean: (i) for a lease assignment, all consideration
paid or payable therefor, and (ii) for a sublease, all rent, additional rent or
other consideration paid by such Transferee in excess of the Rent payable by
Tenant under this Lease (on a monthly basis during the Term, and on a per
rentable square foot basis, if less than all of the Premises is transferred). In
any such computation, Tenant: (a) may subtract any reasonable direct
out-of-pocket costs incurred in connection with such Transfer, such as
advertising costs, brokerage commissions, attorneys' fees and leasehold
improvements for the Subject Space, and (b) shall include in the "Transfer
Premium" any so-called "key money" or other bonus amount paid by Transferee to
Tenant, and any payments in excess of fair market value for services rendered by
Tenant to Transferee or in excess of fair market value for assets, fixtures,
inventory, equipment or furniture transferred by Tenant to Transferee. If part
of the consideration for such Transfer shall be payable other than in cash,
Landlord's share of such non-cash consideration shall be in such form as is
reasonably satisfactory to Landlord. Tenant shall pay the percentage of the
Transfer Premium due Landlord hereunder within fifteen (15) days after Tenant
receives any Transfer Premium from the Transferee.

        D.    Recapture.    Notwithstanding anything to the contrary contained
in this Article, Landlord shall have the option, by giving notice to Tenant
within thirty (30) days after receipt of Tenant's notice of any proposed
Transfer, to recapture the Premises or Subject Space. Such recapture notice
shall cancel and terminate this Lease with respect to the Premises or Subject
Space, as the case may be, as of the date stated in Tenant's notice as the
effective date of the proposed Transfer (or at Landlord's option, such notice
shall cause the Transfer to be made to Landlord or its agent or nominee, in
which case the parties shall execute reasonable Transfer documentation promptly
thereafter). If this Lease shall be canceled with respect to less than the
entire Premises, the Rent herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises (provided, however, that a reasonable
adjustment shall be made by Landlord to take into account that the effective
rental rate for the First Floor is higher than that for the other floors of the
Premises), this Lease as so amended shall continue thereafter in full force and
effect, and upon request of either party the parties shall execute written
confirmation of the same. Tenant shall surrender and vacate the Premises or
Subject Space, as the case may be, when required hereunder in accordance with
Article 23, and any failure to do so shall be subject to Article 24.
Notwithstanding anything herein to the contrary, in the event that the Tenant
seeks to sublease the Subject Space (which Subject Space constitutes less than a
full floor) and Tenant will be remaining in possession of the balance of the
full floor, and Landlord delivers a recapture notice to Tenant in connection
with such subletting, Tenant shall have the right to withdraw the proposed
Transfer by delivering written notice of such withdrawal to Landlord on or
before ten (10) days from the date that Landlord's notice to recapture was
delivered to Tenant, in which event Tenant shall continue to occupy the Subject
Space.

        E.    Terms of Consent.    If Landlord consents to a Transfer: (i) the
terms and conditions of this Lease, including Tenant's liability for the Subject
Space, shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) no Transferee shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Term of this Lease, expand the
Premises, or lease other space, any such rights being deemed personal to the
initial Tenant, (iv) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, and (v) Tenant shall furnish a complete
statement, certified by an independent certified public accountant or Tenant's
financial officer, setting forth in detail the computation of any Transfer
Premium that Tenant has derived and shall derive from such Transfer. Landlord or
its authorized representatives shall have the right at all reasonable times
following five (5) days prior written notice to audit the books, records and
papers of Tenant and any Transferee relating to any Transfer, and shall have the
right to make copies thereof. If the Transfer Premium respecting any Transfer
shall be found to have been understated, Tenant shall pay the deficiency within
fifteen (15) days after demand (and if understated by more than five percent
(5%), Tenant shall include with such payment Landlord's costs of such audit).
Any sublease hereunder shall be subordinate and subject to the provisions of
this Lease, and if this Lease shall be terminated during the term of any
sublease, whether based on Default or mutual agreement, Landlord shall have the
right to: (a) deem such sublease as merged and canceled and repossess the
Subject Space by any lawful means, or (b) require that such subtenant attorn to
and recognize Landlord as its landlord under such sublease with respect to
obligations arising thereafter, subject to the terms of Landlord's standard form
of attornment documentation. If Tenant shall commit a Default under this Lease,
Landlord is hereby irrevocably authorized to direct any Transferee to make all
payments under or in connection with the Transfer directly to Landlord (which
Landlord shall apply toward Tenant's obligations under this Lease).

        F.    Certain Transfers.    For purposes of this Lease, the term
"Transfer" shall also include, and all of the foregoing provisions shall apply
to: (i) the conversion, merger or consolidation of Tenant into a limited
liability company or limited liability partnership, (ii) if Tenant is a
partnership or limited liability company, the withdrawal or change, voluntary,
involuntary or by operation of law, of a majority of the partners or members, or
a transfer of a majority of partnership or membership interests, within a twelve
month period, or the dissolution of the partnership or company, and (iii) if
Tenant is a closely held corporation (i.e., whose stock is not publicly held and
not traded through an exchange or over the counter), the dissolution, merger,
consolidation or other reorganization of Tenant, or within a twelve month
period: (a) the sale or other transfer of more than an aggregate of 50% of the
voting shares of Tenant (other than to immediate family members by reason of
gift or death) or (b) the sale, mortgage, hypothecation or pledge of more than
an aggregate of 50% of Tenant's net assets.

ARTICLE 14: PERSONAL PROPERTY, RENT AND OTHER TAXES

        Tenant shall pay, prior to delinquency, all taxes, charges or other
governmental impositions assessed against or levied upon all fixtures,
furnishings, personal property, built-in and modular furniture, and systems and
equipment located in or exclusively serving the Premises, notwithstanding that
certain such items may become Landlord's property under Article 23 upon
termination of the Lease. Whenever possible, Tenant shall cause all such items
to be assessed and billed separately from the other property of Landlord. In the
event any such items shall be assessed and billed with the other property of
Landlord, Tenant shall pay Landlord Tenant's share of such taxes, charges or
other governmental impositions within fifteen (15) days after Landlord delivers
a statement and a copy of the assessment or other documentation showing the
amount of impositions applicable to Tenant's property. Tenant shall pay any rent
tax, sales tax, service tax, transfer tax, value added tax, or any other
applicable tax on the Rent, utilities or services herein, the privilege of
renting, using or occupying the Premises or collecting Rent therefrom, or
otherwise respecting this Lease or any other document entered in connection
herewith.

ARTICLE 15: LANDLORD'S REMEDIES

        A.    Default.    The occurrence of any one or more of the following
events shall constitute a "Default" by Tenant and shall give rise to Landlord's
remedies set forth in Paragraph B below: (i) failure to make when due any
payment of Rent, unless such failure is cured within three (3) days after
written notice; provided, however, that Tenant shall have ten (10) days to such
default for the first such notice of default during any twelve (12) month
period; (ii) failure to observe or perform any term or condition of this Lease
other than the payment of Rent (or the other matters expressly described
herein), unless such failure is cured within any period of time following
written notice expressly provided with respect thereto in other Articles hereof,
or otherwise within a reasonable time, but in no event more than thirty
(30) days following notice (provided, if the nature of Tenant's failure is such
that more time is reasonably required in order to cure, Tenant shall not be in
Default if Tenant commences to cure promptly within such period, diligently
seeks and keeps Landlord reasonably advised of efforts to cure such failure to
completion, and completes such cure within sixty (60) days following Landlord's
notice); (iii) failure to cure immediately upon notice thereof any condition
which is hazardous, interferes with another tenant or the operation or leasing
of the Property, or may cause the imposition of a fine, penalty or other remedy
on Landlord or its agents or affiliates, (iv) violating Article 13 respecting
Transfers, or abandoning the Premises ("abandonment" under this Lease shall mean
vacating or failing to occupy the Premises for more than thirty (30) days while
Tenant is delinquent in paying Rent), or (v) (a) making by Tenant or any
guarantor of this Lease ("Guarantor") of any general assignment for the benefit
of creditors, (b) filing by or for reorganization or arrangement under any Law
relating to bankruptcy or insolvency (unless, in the case of a petition filed
against Tenant or such Guarantor, the same is dismissed within thirty
(30) days), (c) appointment of a trustee or receiver to take possession of
substantially all of Tenant's assets located in the Premises or of Tenant's
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days, (d) attachment, execution or other judicial seizure of substantially
all of Tenant's assets located in the Premises or of Tenant's interest in this
Lease, (e) Tenant's or any Guarantor's convening of a meeting of its creditors
or any class thereof for the purpose of effecting a moratorium upon or
composition of its debts, (f) Tenant's or any Guarantor's insolvency or failure,
or admission of an inability, to pay debts as they mature, or (g) a violation by
Tenant or any affiliate of Tenant under any other lease or agreement with
Landlord or any affiliate thereof which is not cured within the time permitted
for cure thereunder. If Tenant violates the same term or condition of this Lease
on two (2) occasions during any twelve (12) month period, and Landlord has
provided notice to Tenant thereof within thirty (30) days following each such
violation, then Landlord shall have the right to exercise all remedies for any
further violations of the same term or condition during the next twelve
(12) months without providing further notice or an opportunity to cure such
violation. The notice and cure periods herein are intended to satisfy and run
concurrently with any notice and cure periods provided by Law, and shall not be
in addition thereto.

        B.    Remedies.    If a Default occurs, Landlord shall have the rights
and remedies hereinafter set forth to the extent permitted by Law, which shall
be distinct, separate and cumulative with and in addition to any other right or
remedy allowed under any Law or other provision of this Lease:

        (1)  Landlord may terminate Tenant's right of possession, reenter and
repossess the Premises by detainer suit, summary proceedings or other lawful
means, with or without terminating this Lease (except as required by Law), and
recover from Tenant: (i) any unpaid Rent as of the termination date, (ii) the
amount by which: (a) any unpaid Rent which would have accrued after the
termination date during the balance of the Term exceeds (b) the reasonable
rental value of the Premises under a lease substantially similar to this Lease,
taking into account, among other things, the condition of the Premises, market
conditions, the period of time the Premises may reasonably remain vacant before
Landlord is able to re-lease the same to a suitable replacement tenant, and
Costs of Reletting (as defined in Paragraph H below) that Landlord may incur in
order to enter such replacement lease, and (iii) any other amounts necessary to
compensate Landlord for all damages proximately caused by Tenant's failure to
perform its obligations under this Lease. For purposes of computing the amount
of Rent herein that would have accrued after the termination date, Tenant's
obligations for Taxes and Expenses shall be projected based upon the average
rate of increase in such items from the Commencement Date through the
termination date (or if such period shall be less than three years, then based
on Landlord's reasonable estimates). The amounts computed in accordance with the
foregoing subclauses (a) and (b) shall both be discounted in accordance with
accepted financial practice at the rate of five percent (5%) per annum to the
then present value.

        (2)  Landlord may terminate Tenant's right of possession, reenter and
repossess the Premises by detainer suit, summary proceedings or other lawful
means, with or without terminating this Lease (except as required by Law), and
recover from Tenant: (i) any unpaid Rent as of the date possession is
terminated, (ii) any unpaid Rent which thereafter accrues during the Term from
the date possession is terminated through the time of judgment (or which may
have accrued from the time of any earlier judgment obtained by Landlord), less
any consideration received from replacement tenants as further described and
applied pursuant to Paragraph H, below, and (iii) any other amounts necessary to
compensate Landlord for all damages proximately caused by Tenant's failure to
perform its obligations under this Lease, including all Costs of Reletting (as
defined in Paragraph H below). Tenant shall pay any such amounts to Landlord as
the same accrue or after the same have accrued from time to time upon demand. At
any time after terminating Tenant's right to possession as provided herein,
Landlord may terminate this Lease as provided in clause (1) above by notice to
Tenant and may pursue such other remedies as may be available to Landlord under
this Lease or Law.

        C.    Mitigation of Damages.    If Landlord terminates this Lease or
Tenant's right to possession, Landlord shall be obligated to mitigate Landlord's
damages if and to the extent required by applicable Law, subject to the
following: (i) Landlord shall be required only to use reasonable efforts to
mitigate, which shall not exceed such efforts as Landlord generally uses to
lease other space at the Property, (ii) Landlord will not be deemed to have
failed to mitigate if Landlord or its affiliates lease any other portions of the
Property or other projects owned by Landlord or its affiliates in the same
geographic area, before reletting all or any portion of the Premises, and
(iii) any failure to mitigate as described herein with respect to any period of
time shall only reduce the Rent and other amounts to which Landlord is entitled
hereunder by the reasonable rental value of the Premises during such period,
taking into account the factors described in clause B(1) above. In recognition
that the value of the Property depends on the rental rates and terms of leases
therein, Landlord's rejection of a prospective replacement Tenant based on an
offer of rentals below Landlord's published rates for new leases of comparable
space at the Property at the time in question, or at Landlord's option, below
the rates provided in this Lease, or containing terms less favorable than those
contained herein, shall not give rise to a claim by Tenant that Landlord failed
to mitigate Landlord's damages. If Landlord has not terminated this Lease or
Tenant's right to possession, Landlord shall have no obligation to mitigate
under any circumstances and may permit the Premises to remain vacant or
abandoned; in such case, Tenant may seek to mitigate damages by attempting to
sublease the Premises or assign this Lease pursuant to Article 13.

        D.    Reletting.    If this Lease or Tenant's right to possession is
terminated, or Tenant abandons the Premises, Landlord may: (i) enter and secure
the Premises, change the locks, install barricades, remove any improvements,
fixtures or other property of Tenant therein, perform any decorating,
remodeling, repairs, alterations, improvements or additions and take such other
actions as Landlord shall determine in Landlord's sole discretion to prevent
damage or deterioration to the Premises or prepare the same for reletting, and
(ii) relet all or any portion of the Premises (separately or as part of a larger
space), for any rent, use or period of time (which may extend beyond the Term
hereto, and upon any other terms as Landlord shall determine in Landlord's sole
discretion, directly or as Tenant's agent (if permitted or required by
applicable Law). The consideration received from such reletting shall be applied
pursuant to the terms of Paragraph H hereof, and if such consideration, as so
applied, is not sufficient to cover all Rent and damages to which Landlord may
be entitled hereunder, Tenant shall pay any deficiency to Landlord as the same
accrues or after the same has accrued from time to time upon demand, subject to
Paragraph C and the other provisions hereof.

        E.    Specific Performance, Collection of Rent and
Acceleration.    Landlord shall at all times have the right without prior demand
or notice except as required by applicable Law to (i) seek any declaratory,
injunctive or other equitable relief, and specifically enforce this Lease or
restrain or enjoin a violation of any provision hereof, and Tenant hereby waives
any right to require that Landlord post a bond or other security in connection
therewith, and (ii) sue for and collect any unpaid Rent which has accrued.
Notwithstanding anything to the contrary contained in this Lease, to the extent
not expressly prohibited by applicable Law, in the event of any Default by
Tenant, Landlord may terminate this Lease or Tenant's right to possession and
accelerate and declare all Rent reserved for the remainder of the Term to be
immediately due and payable; provided the Rent so accelerated shall be
discounted in accordance with accepted financial practice at the rate of five
percent (5%) per annum to the then present value, and Landlord shall, after
receiving payment of the same from Tenant, be obligated to turn over to Tenant
any actual net reletting proceeds (net of all Costs of Reletting) thereafter
received during the remainder of the Term, up to the amount so received from
Tenant pursuant to this provision.

        F.    Late Charges, Interest, and Returned Checks.    Tenant shall pay,
as additional Rent, a service charge of Two Hundred Fifty Dollars ($250.00) or
five percent (5%) of the delinquent amount, whichever is greater, if any portion
of Rent is not received within ten (10) days of when due. In addition, any Rent
not paid when due shall accrue interest from the due date at the Default Rate
until payment is received by Landlord. Such service charges and interest
payments shall not be deemed consent by Landlord to late payments, nor a waiver
of Landlord's right to insist upon timely payments at any time, nor a waiver of
any remedies to which Landlord is entitled as a result of the late payment of
Rent. If Landlord receives two (2) or more checks from Tenant which are returned
by Tenant's bank for insufficient funds, Landlord may require that all checks
thereafter be bank certified or cashier's checks (without limiting Landlord's
other remedies). All bank service charges resulting from any returned checks
shall be borne by Tenant.

        G.    Landlord's Cure of Tenant Violations.    If Tenant fails to
perform any obligation under this Lease within the cure periods provided for in
this Article 15 (except that no notice shall be required in emergencies),
Landlord shall have the right (but not the duty), to perform such obligation on
behalf and for the account of Tenant. In such event, Tenant shall reimburse
Landlord upon demand, as additional Rent, for all expenses incurred by Landlord
in performing such obligation together with an amount equal to fifteen percent
(15%) thereof for Landlord's overhead, and interest thereon at the Default Rate
from the date such expenses were incurred. Landlord's performance of Tenant's
obligations hereunder shall not be deemed a waiver or release of Tenant
therefrom.

        H.    Other Matters.    No re-entry or repossession, repairs, changes,
alterations and additions, reletting, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, nor shall the same operate to release Tenant in
whole or in part from any of Tenant's obligations hereunder, unless express
notice of such intention is sent by Landlord to Tenant (and if applicable Law
permits, and Landlord shall not have expressly terminated this Lease in writing,
then any termination shall be deemed a termination of Tenant's right of
possession only). Landlord may bring suits for amounts owed by Tenant hereunder
or any portions thereof, as the same accrue or after the same have accrued, and
no suit or recovery of any portion due hereunder shall be deemed a waiver of
Landlord's right to collect all amounts to which Landlord is entitled hereunder,
nor shall the same serve as any defense to any subsequent suit brought for any
amount not theretofore reduced to judgment. Landlord may pursue one or more
remedies against Tenant and need not make an election of remedies until findings
of fact are made by a court of competent jurisdiction. All rent and other
consideration paid by any replacement tenants shall be applied at Landlord's
option: (i) first, to the Costs of Reletting, (ii) second, to the payment of all
costs of enforcing this Lease against Tenant or any Guarantor, (iii) third, to
the payment of all interest and service charges accruing hereunder, (iv) fourth,
to the payment of Rent theretofore accrued, and (v) with the residue, if any, to
be held by Landlord and applied to the payment of Rent and other obligations of
Tenant as the same become due (and with any remaining residue to be retained by
Landlord). "Costs of Reletting" shall include all costs and expenses incurred by
Landlord for any repairs or other matters described in Paragraph D above,
brokerage commissions, advertising costs, attorneys' fees, and any other costs
and incentives incurred in order to enter into leases with replacement tenants.
Landlord shall be under no obligation to observe or perform any provision of
this Lease on its part to be observed or performed which accrues while Tenant is
in Default hereunder. The times set forth herein for the curing of Defaults by
Tenant are of the essence of this Lease. Tenant agrees that the notice and cure
rights set forth herein contain the entire agreement of the parties respecting
such matters, and hereby waives any right otherwise available under any Law to
redeem or reinstate this Lease or Tenant's right to possession after this Lease
or Tenant's right to possession is properly terminated hereunder.

ARTICLE 16: SECURITY DEPOSIT

        A. Security Deposit. The provisions of this Article 16 have been
intentionally deleted for the benefit of the Tenant only. In the event that the
Tenant seeks Landlord's approval for a Transfer, the Landlord reserves the right
to require that a security deposit be paid and that provisions relating to the
security deposit be inserted into this Lease.

ARTICLE 17: ATTORNEYS' FEES, JURY TRIAL AND VENUE

        In the event of any litigation or arbitration between the parties
relating to this Lease, the Premises or Property (including pretrial, trial,
appellate, administrative, bankruptcy or insolvency proceedings), the prevailing
party shall be entitled to recover its reasonable attorneys' fees and costs as
part of the judgment, award or settlement therein. In the event of a breach of
this Lease by either party which does not result in litigation but which causes
the non-breaching party to incur attorneys' fees or costs, the breaching party
shall reimburse such fees and costs to the non-breaching party upon demand. If
either party or any of its officers, directors, trustees, beneficiaries,
partners, agents, affiliates or employees shall be made a party to any
litigation or arbitration commenced by or against the other party and is not at
fault, the other party shall pay all costs, expenses and attorneys' fees
incurred by such parties in connection with such litigation. IN THE INTEREST OF
OBTAINING A SPEEDIER AND LESS COSTLY HEARING OF ANY DISPUTE, LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATING TO THIS LEASE, THE
PREMISES OR THE PROPERTY. Although such jury waiver is intended to be
self-operative and irrevocable, Landlord and Tenant each further agree, if
requested, to confirm such waivers in writing at the time of commencement of any
such action, proceeding or counterclaim. Any action or proceeding brought by
either party against the other for any matter arising out of or in any way
relating to this Lease, the Premises or the Property, shall be heard, at
Landlord's option, in the court having jurisdiction located closest to the
Property.

ARTICLE 18: SUBORDINATION, ATTORNMENT AND LENDER PROTECTION

        This Lease is subject and subordinate to all Mortgages now or hereafter
placed upon the Property, and all other encumbrances and matters of public
record applicable to the Property. Whether before or after any foreclosure or
power of sale proceedings are initiated or completed by any Lender or a deed in
lieu is granted (or any ground lease is terminated), Tenant agrees, upon written
request of any such Lender or any purchaser at such sale, to attorn and pay Rent
to such party, and recognize such party as Landlord (provided such Lender or
purchaser shall agree not to disturb Tenant's occupancy so long as Tenant does
not Default hereunder, on a form of agreement customarily used by, or otherwise
reasonably acceptable to, such party). However, in the event of attornment, no
Lender shall be: (i) liable for any act or omission of Landlord, or subject to
any offsets or defenses which Tenant might have against Landlord (arising prior
to such Lender becoming Landlord under such attornment), (ii) liable for any
security deposit or bound by any prepaid Rent not actually received by such
Lender, or (iii) bound by any modification of this Lease not consented to by
such Lender. Any Lender may elect to make this Lease prior to the lien of its
Mortgage by written notice to Tenant, and if the Lender of any prior Mortgage
shall require, this Lease shall be prior to any subordinate Mortgage; such
elections shall be effective upon written notice to Tenant, or shall be
effective as of such earlier or later date set forth in such notice. Tenant
agrees to give any Lender by certified mail, return receipt requested, a copy of
any notice of default served by Tenant upon Landlord, provided that prior to
such notice Tenant has been notified in writing (by way of service on Tenant of
a copy of an assignment of leases, or otherwise) of the address of such Lender.
Tenant further agrees that if Landlord shall have failed to cure such default
within the time permitted Landlord for cure under this Lease, any such Lender
whose address has been provided to Tenant shall have an additional period of
thirty (30) days in which to cure (or such additional time as may be required
due to causes beyond such Lender's reasonable control, including time to obtain
possession of the Property by appointment of receiver, power of sale or judicial
action). Except as expressly provided to the contrary herein, the provisions of
this Article shall be self-operative; however Tenant shall execute and deliver,
within ten (10) days after request therefor, such documentation as Landlord or
any Lender may reasonably request from time to time, whether prior to or after a
foreclosure or power of sale proceeding is initiated or completed, a deed in
lieu is delivered, or a ground lease is terminated, in order to further confirm
or effectuate the matters set forth in this Article in recordable form.

ARTICLE 19: ESTOPPEL CERTIFICATES

        Tenant shall from time to time, within ten (10) days after written
request from Landlord, execute, acknowledge and deliver a statement certifying:
(i) that this Lease is unmodified and in full force and effect or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified, is in full force and effect (or specifying the ground for claiming
that this Lease is not in force and effect), (ii) the dates to which the Rent
has been paid, and the amount of any Security Deposit, (iii) that Tenant is in
possession of the Premises, and paying Rent on a current basis with no offsets,
defenses or claims, or specifying the same if any are claimed, (iv) that there
are not, to Tenant's knowledge, any uncured defaults on the part of Landlord or
Tenant, or specifying the same if any are claimed, and (v) certifying such other
factual matters, and including such current financial statements, as Landlord
may reasonably request, or as may be requested by Landlord's current or
prospective Lenders, insurance carriers, auditors, and prospective purchasers
(and including a comparable certification statement from any subtenant
respecting its sublease). Any such statement may be relied upon by any such
parties. If Tenant shall fail to execute and return such statement within the
time required herein, this shall be an event of Default, and Tenant shall be
deemed to have agreed with the matters set forth therein (which shall not be in
limitation of Landlord's other remedies).

ARTICLE 20: RIGHTS RESERVED BY LANDLORD

        Except to the extent expressly limited herein, Landlord reserves full
rights to control the Property (which rights may be exercised without subjecting
Landlord to claims for constructive eviction, abatement of Rent, damages or
other claims of any kind), including more particularly, but without limitation,
the following rights:

        A.    General Matters.    To: (i) install and maintain signs on and
about the Property, and grant any other Person the right to do so (provided,
however, that so long as the Tenant maintains a banking operation at the
Premises, any additional signage shall not unreasonably interfere with Tenant's
existing signage, and Tenant shall not be required to remove any existing
signage), (ii) retain at all times, and use in appropriate instances, keys to
all doors within and into the Premises, (iii) grant to any Person the right to
conduct any business or render any service at the Property, whether or not the
same are similar to the use permitted Tenant by this Lease, (iv) have access for
Landlord and other tenants of the Property to any mail chutes located on the
Premises according to the rules of the United States Postal Service (and to
install or remove such chutes), and (v) in case of fire, invasion, insurrection,
riot, civil disorder, public excitement or other dangerous condition, or threat
thereof: (a) limit or prevent access to the Property, (b) shut down elevator
service, (c) activate elevator emergency controls, and (d) otherwise take such
action or preventative measures deemed necessary by Landlord for the safety of
tenants of the Property or the protection of the Property and other property
located thereon or therein (but this provision shall impose no duty on Landlord
to take such actions, and no liability for actions taken in good faith).

        B.    Access To Premises.    Subject to the following provisions, to
enter the Premises in order to: (i) inspect, (ii) supply cleaning service or
other services to be provided Tenant hereunder, (iii) show the Premises to
current and prospective Lenders, insurers, purchasers, governmental authorities,
and their representatives, and during the last twelve (12) months of Tenant's
occupancy, show the Premises to prospective tenants and leasing brokers, and
(iv) decorate, remodel or alter the Premises if Tenant abandons the Premises at
any time or vacates the same during the last 120 days of the Term (without
thereby terminating this Lease), and (v) perform any work or take any other
actions under Paragraph C below, or exercise other rights of Landlord under this
Lease or applicable Laws. If Tenant requests that any such access occur before
or after Building Hours, and Landlord schedules the work accordingly, Tenant
shall pay all overtime and other additional costs in connection therewith. In
connection with any such access to the Premises, except in emergencies or for
cleaning or other routine services to be provided to Tenant under this Lease,
Landlord shall: (a) provide reasonable advance written or oral notice to
Tenant's on-site manager or other appropriate person, and (b) take reasonable
steps to minimize any disruption to Tenant's business.

        C.    Changes To The Property.    Subject to the last sentence of this
Paragraph, to: (i) paint and decorate, (ii) perform repairs or maintenance, and
(iii) make replacements, restorations, renovations, alterations, additions and
improvements, structural or otherwise (including freon retrofit work), in and to
the Property or any part thereof, including any adjacent building, structure,
facility, land, street or alley, or change the uses thereof (other than Tenant's
permitted use under this Lease), including changes, reductions or additions of
corridors, entrances, doors, lobbies, parking facilities and other areas,
structural support columns and shear walls, elevators, stairs, escalators,
mezzanines, solar tint windows or film, kiosks, planters, sculptures, displays,
and other amenities and features therein, and changes relating to the connection
with or entrance into or use of the Property or any other adjoining or adjacent
building or buildings, now existing or hereafter constructed. In connection with
such matters, Landlord may erect scaffolding, barricades and other structures,
open ceilings, close entryways, restrooms, elevators, stairways, corridors,
parking and other areas and facilities, and take such other actions as Landlord
deems appropriate. However, Landlord shall: (a) maintain reasonable access to
the Premises, and (b) in connection with entering the Premises, comply with the
last sentence of Paragraph B above.

ARTICLE 21: LANDLORD'S RIGHT TO CURE

        If Landlord shall fail to perform any obligation under this Lease
required to be performed by Landlord, Landlord shall not be deemed to be in
default hereunder nor subject to any claims for damages of any kind, unless such
failure shall have continued for a period of thirty (30) days after notice
thereof by Tenant (provided, if the nature of Landlord's failure is such that
more time is reasonably required in order to cure, Landlord shall not be in
default if Landlord commences to cure within such period and thereafter
diligently seeks to cure such failure to completion). If Landlord shall default
and fail to cure as provided herein, Tenant shall have such rights and remedies
as may be available to Tenant under applicable Laws, subject to the other
provisions of this Lease; provided, Tenant shall have no right of self-help to
perform repairs or any other obligation of Landlord, and shall have no right to
withhold, set-off, or abate Rent, or terminate this Lease, except as may be
expressly provided in this Lease, and Tenant hereby expressly waives the
provisions of any Law to the contrary.

ARTICLE 22: INDEMNIFICATION

        Subject to the provisions of Articles 10 and 11, Tenant shall defend,
indemnify and hold Landlord harmless from and against any and all claims,
demands, losses, penalties, fines, fees, charges, assessments, liabilities,
damages, judgments, orders, decrees, actions, administrative or other
proceedings, costs and expenses (including reasonable attorneys' and expert
witness fees, and court costs), arising or alleged to arise from: (i) any
violation or breach of this Lease or applicable Law by any Tenant Parties (as
defined below), (ii) damage, loss or injury to persons, property or business
directly or indirectly arising out of any Tenant Party's use of the Premises or
Property, or out of any other act or omission of any Tenant Parties, and
(iii) any other damage, loss or injury to persons, property or business
occurring in, about or from the Premises, except to the extent that such other
damage, loss or injury to persons, property or business is caused by the
negligence or intentional misconduct of Landlord, its employees, agents or
contractors. For purposes of this provision, "Tenant Parties" shall mean Tenant,
any other occupant of the Premises and any of their respective agents,
employees, invitees, Transferees and contractors.

ARTICLE 23: RETURN OF POSSESSION

        A.    General Provisions.    At the expiration or earlier termination of
this Lease or Tenant's right of possession, Tenant shall vacate and surrender
possession of the entire Premises in the condition required under Article 8 and
the Rules, ordinary wear and tear excepted and subject to any damage by casualty
or condemnation, shall surrender all keys and key cards, and any stickers or
cards to Landlord, and shall remove all personal property and office trade
fixtures that may be readily removed without damage to the Premises or Property,
subject to the following provisions.

        B.    Landlord's Property.    All improvements, fixtures and other
items, including ceiling light fixtures, HVAC equipment, plumbing fixtures, hot
water heaters, fire suppression and sprinkler systems, Lines under Article 28,
built-in shelves and cabinets, interior partitioning, interior stairs, wall
coverings, carpeting and other flooring, blinds, drapes and window treatments,
in or serving the Premises, whether installed by Tenant or Landlord, and any
other items installed or provided by Landlord or at Landlord's expense
(including any modular furniture provided or paid for by Landlord), shall be
Landlord's property and shall remain upon the Premises, all without
compensation, allowance or credit to Tenant, unless Landlord elects otherwise as
provided in Paragraph C below.

        C.    Removal of Items by Tenant.    Notwithstanding the foregoing to
the contrary, if prior to expiration or earlier termination of this Lease or
within thirty (30) days thereafter Landlord so directs by notice, Tenant shall
promptly remove such of the items described in Paragraph B above as are
designated in such notice and restore the Premises to the condition prior to the
installation of such items in a good and workmanlike manner; provided, Landlord
shall not require removal of any such items that: (i) already existed in the
Premises before this Lease and Tenant's occupancy of the Premises, or
(ii) involve customary office improvements that are installed by or for Tenant
pursuant to the provisions of this Lease (including any Exhibit hereto) to the
extent that Tenant seeks, and Landlord grants, a written waiver of such removal
requirement in connection with Landlord's approval of the plans for such
improvements.

        D.    Tenant's Failure to Remove Items.    If Tenant shall fail to
remove any items from the Premises as required hereunder, Landlord may do so and
Tenant shall pay Landlord's charges therefor upon demand. All such property
removed from the Premises by Landlord pursuant to any provisions of this Lease
or any Law may be handled or stored by Landlord at Tenant's expense, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. All such property not removed from the Premises or retaken
from storage by Tenant within thirty (30) days after expiration or earlier
termination of this Lease or Tenant's right to possession shall, at Landlord's
option, be conclusively deemed to have been conveyed by Tenant to Landlord as if
by bill of sale without payment by Landlord. Unless prohibited by applicable
Law, Landlord shall have a lien against such property for the costs incurred in
removing and storing the same.

ARTICLE 24: HOLDING OVER

        Unless Landlord expressly agrees otherwise in writing, Tenant shall pay
Landlord 125% of the amount of Rent then applicable prorated on a per diem basis
for each day that Tenant shall fail to vacate or surrender possession of the
Premises or any part thereof after expiration or earlier termination of this
Lease as required under Article 23, together with all damages (direct and
consequential) sustained by Landlord on account thereof. Tenant shall pay such
amount of Rent monthly in advance (subject to refund of any partial month
occupancy prorated on a per diem basis), and such other amounts on demand. The
foregoing provisions, and Landlord's acceptance of any such amounts, shall not
serve as permission for Tenant to hold-over, nor serve to extend the Term
(although Tenant shall remain a tenant-at-sufferance bound to comply with all
other provisions of this Lease until Tenant properly vacates the Premises,
including Article 23), and Landlord shall have such other remedies to recover
possession of the Premises as may be available to Landlord under applicable
Laws.

ARTICLE 25: NOTICES

        Except as expressly provided to the contrary in this Lease, every notice
or other communication to be given by either party to the other with respect
hereto or to the Premises or Property, shall be in writing and shall not be
effective for any purpose unless the same shall be served personally or by
national air courier service, or United States certified mail, return receipt
requested, postage prepaid, to the parties at the addresses set forth in
Article 1, or such other address or addresses as Tenant or Landlord may from
time to time designate by notice given as above provided. Every notice or other
communication hereunder shall be deemed to have been given as of the third
business day following the date of such mailing (or as of any earlier date
evidenced by a receipt from such national air courier service or the United
States Postal Service) or immediately if personally delivered. Notices not sent
in accordance with the foregoing shall be effective when received by the parties
at the addresses required herein.

ARTICLE 26: REAL ESTATE BROKERS

        Landlord and Tenant hereby mutually: (i) represent and warrant to each
other that they have dealt only with the broker, if any, designated in Article 1
(whose commission, if any, shall be paid pursuant to separate written agreement
by the party signing such agreement) as broker, agent or finder in connection
with this Lease, and (ii) agree to defend, indemnify and hold each other
harmless from and against any and all claims, demands, losses, liabilities,
damages, judgments, costs and expenses (including reasonable attorneys' and
expert witness fees, and court costs), arising or alleged to arise from any
breach of their respective foregoing representation and warranty under this
Article.

ARTICLE 27: NO WAIVER

        No provision of this Lease will be deemed waived by either party unless
expressly waived in writing and signed by the waiving party. No waiver shall be
implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord's consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord's consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord
directly or through any agent or lockbox arrangement shall not constitute a
waiver of any breach by Tenant of any term or provision of this Lease (and
Landlord reserves the right to return or refund any untimely payments if
necessary to preserve Landlord's remedies). No acceptance of a lesser amount of
Rent shall be deemed a waiver of Landlord's right to receive the full amount
due, nor shall any endorsement or statement on any check or payment or any
letter accompanying such check or payment be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord's
right to recover the full amount due. The acceptance of Rent or of the
performance of any other term or provision from, or providing directory listings
or services for, any Person other than Tenant shall not constitute a waiver of
Landlord's right to approve any Transfer. No delivery to, or acceptance by,
Landlord or its agents or employees of keys, nor any other act or omission of
Tenant or Landlord or their agents or employees, shall be deemed a surrender, or
acceptance of a surrender, of the Premises or a termination of this Lease,
unless stated expressly in writing by Landlord.

ARTICLE 28: TELECOMMUNICATION LINES

        A.    Telecommunication Lines.    Subject to Landlord's continuing right
of supervision and approval, and the other provisions hereof, Tenant may:
(i) install telecommunication lines ("Lines") connecting the Premises to any
Property terminal block already serving or available to serve the Premises, or
(ii) use such Lines as may currently exist and already connect the Premises to
such terminal block. Such terminal block may comprise, or be connected through
riser or other Lines with, a main distribution frame ("MDF") for the Property.
Landlord disclaims any representations, warranties or understandings concerning
the capacity, design or suitability of any such terminal or MDF, Property riser
Lines, or related equipment. If there is, or will be, more than one tenant in
the Property, at any time, Landlord may allocate, and periodically reallocate,
connections to the terminal blocks and MDF based on the proportion of rentable
area each tenant leases, or the type of business operations or requirements of
such tenants, in Landlord's reasonable discretion. Landlord may arrange for an
independent contractor to review Tenant's requests for approval hereunder,
monitor or supervise Tenant's installation, connection and disconnection of
Lines, and provide other such services, or Landlord may provide the same, and
Tenant shall pay Landlord's charges therefor as provided in Article 9. Landlord
hereby consents to Tenant connecting to US West and ICG at a point of presence
in the Building selected by Landlord.

        B.    Installation.    Tenant may install and use Tenant's Lines and
make connections and disconnections at the terminal blocks as described above,
provided Tenant shall: (i) obtain Landlord's prior written approval of all
aspects thereof, (ii) use an experienced and qualified contractor reasonably
designated or approved in writing in advance by Landlord (whom Landlord may
require to enter an access and indemnity agreement on Landlord's then-standard
form of agreement therefor, (iii) comply with such reasonable inside wire
standards as Landlord may adopt from time to time, and all other provisions of
this Lease, including Article 9 respecting Work, and the Rules respecting access
to the wire closets, (iv) not install Lines in the same sleeve, chaseway or
other enclosure in close proximity with electrical wire, and not install PVC
coated Lines under any circumstances, (v) thoroughly test any riser Lines to
which Tenant intends to connect any Lines to ensure that such riser Lines are
available and are not then connected to or used for telephone, data transmission
or any other purpose by any other party (whether or not Landlord has previously
approved such connections), and not connect to any such unavailable or connected
riser Lines, and (vi) not connect any equipment to the Lines which may create an
electromagnetic field exceeding the normal insulation ratings of ordinary
twisted pair riser cable or cause radiation higher than normal background
radiation, unless the Lines therefor (including riser Lines) are appropriately
insulated to prevent such excessive electromagnetic fields or radiation (and
such insulation shall not be provided by the use of additional unused twisted
pair Lines). As a condition to permitting installation of new Lines, Landlord
may require that Tenant remove any existing Lines located in or serving the
Premises.

        C.    Limitation of Liability.    Except to the extent due to Landlord's
intentional misconduct or grossly negligent acts, Landlord shall have no
liability for damages arising, and Landlord does not warrant that the Tenant's
use of the Lines will be free, from the following (collectively called "Line
Problems"): (i) any eavesdropping, wire-tapping or theft of long distance access
codes by unauthorized parties, (ii) any failure of the Lines to satisfy Tenant's
requirements, or (iii) any capacitance, attenuation, cross-talk or other
problems with the Lines, any misdesignation of the Lines in the MDF room or wire
closets, or any shortages, failures, variations, interruptions, disconnections,
loss or damage caused by or in connection with the installation, maintenance,
replacement, use or removal of any other Lines or equipment at the Property by
or for other tenants at the Property, by any failure of the environmental
conditions at or the power supply for the Property to conform to any
requirements of the Lines or any other problems associated with any Lines or by
any other cause. Under no circumstances shall any Line Problems be deemed an
actual or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of any Rent or other charges under the Lease, or relieve Tenant from
performance of Tenant's obligations under the Lease as amended herein. Landlord
in no event shall be liable for damages by reason of loss of profits, business
interruption or other consequential damage arising from any Line Problems

ARTICLE 29: HAZARDOUS MATERIALS

        A.    Hazardous Materials Generally Prohibited.    Except as provided
herein, Tenant shall not transport, use, store, maintain, generate, manufacture,
handle, dispose, release, discharge, spill or leak any "Hazardous Material" (as
defined in Article 30), or permit Tenant's employees, agents, contractors, or
other occupants of the Premises to engage in such activities on or about the
Property. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within,
the Premises of substances customarily and lawfully used in the business which
Tenant is permitted to conduct in the Premises under this Lease, as an
incidental and minor part of such business, and provided: (i) such substances
shall be properly labeled, contained, used and stored only in small quantities
reasonably necessary for such permitted use of the Premises and the ordinary
course of Tenant's business therein, strictly in accordance with applicable
Laws, highest prevailing standards, and the manufacturers' instructions
therefor, and as Landlord shall reasonably require, (ii) such substances shall
not be disposed of, released, discharged or permitted to spill or leak in or
about the Premises or the Property (and under no circumstances shall any
Hazardous Material be disposed of within the drains or plumbing facilities in or
serving the Premises or Property or in any other public or private drain or
sewer, regardless of quantity or concentration), (iii) if any applicable Law or
Landlord's trash removal contractor requires that any such substances be
disposed of separately from ordinary trash, Tenant shall make arrangements at
Tenant's expense for such disposal in approved containers directly with a
qualified and licensed disposal company at a lawful disposal site, (iv) any
remaining such substances shall be completely, properly and lawfully removed
from the Property upon expiration or earlier termination of this Lease, and
(v) for purposes of removal and disposal of any such substances, Tenant shall be
named as the owner, operator and generator, shall obtain a waste generator
identification number, and shall execute all permit applications, manifests,
waste characterization documents and any other required forms.

        B.    Clean Up Responsibility.    If any Hazardous Material is released,
discharged or disposed of, or permitted to spill or leak, in violation of the
foregoing provisions, Tenant shall immediately and properly clean up and remove
the Hazardous Materials from the Premises, Property and any other affected
property and clean or replace any affected personal property (whether or not
owned by Landlord) in compliance with applicable Laws and then prevailing
industry practices and standards, at Tenant's expense (without limiting
Landlord's other remedies therefor). Such clean up and removal work ("Tenant
Remedial Work") shall be considered Work under Article 9 and subject to the
provisions thereof, including Landlord's prior written approval (except in
emergencies), and any testing, investigation, feasibility and impact studies,
and the preparation and implementation of any remedial action plan required by
any court or regulatory authority having jurisdiction or reasonably required by
Landlord. In connection therewith, Tenant shall provide documentation evidencing
that all Tenant Remedial Work or other action required hereunder has been
properly and lawfully completed (including a certificate addressed to Landlord
from an environmental consultant reasonably acceptable to Landlord, in such
detail and form as Landlord may reasonably require). If any Hazardous Material
is released, discharged, disposed of, or permitted to spill or leak on or about
the Property and is not caused by Tenant or other occupants of the Premises, or
their agents, employees, Transferees, or contractors, such release, discharge,
disposal, spill or leak shall be deemed casualty damage under Article 11 to the
extent that the Premises and Tenant's use thereof is affected thereby; in such
case, Landlord and Tenant shall have the obligations and rights respecting such
casualty damage provided under this Lease.

        C.    Miscellaneous.    Tenant shall immediately upon written request
from time to time provide Landlord with copies of all material safety data
sheets, permits, approvals, memos, reports, correspondence, complaints, demands,
claims, subpoenas, requests, remediation and cleanup plans, and all papers of
any kind filed with or by any regulatory authority and any other books, records
or items pertaining to Hazardous Materials that are subject to this Article
(collectively referred to herein as "Tenant's Hazardous Materials Records").
Tenant shall pay, prior to delinquency, any and all fees, taxes (including
excise taxes), penalties and fines arising from or based on Tenant's activities
involving Hazardous Material on or about the Premises or Property, and shall not
allow such obligations to become a lien or charge against the Property or
Landlord. If Tenant violates any provision of this Article with respect to any
Hazardous Materials, Landlord may: (i) require that Tenant immediately remove
all Hazardous Materials from the Premises and discontinue using, storing and
handling Hazardous Materials in the Premises, and/or (ii) pursue such other
remedies as may be available to Landlord under this Lease or applicable Law.



ARTICLE 30: DEFINITIONS

        (A)  "Building" shall mean the structure (or the portion thereof owned
by Landlord) identified in Article 1.

        (B)  "Building Hours" shall mean 7:30 A.M. to 6:00 P.M. Monday through
Friday, and 8:00 A.M. to 12:00 P.M. on Saturday (if comparable buildings in the
area have standard Saturday hours), except Holidays. "Holidays" means all
federal and state holidays, including New Year's Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day. Landlord reserves the right
to increase the Building Hours beyond that which is set forth in this Paragraph.

        (C)  "Default Rate" shall mean fifteen percent (15%) per annum.

        (D)  "Expenses" shall mean all expenses, costs and amounts (other than
Taxes) of every kind and nature relating to the ownership, management, repair,
maintenance, replacement, insurance and operation of the Property, including,
without limitation (except as expressly set forth herein), any amounts paid for:
(i) Utility Costs, (ii) complying with Laws (but subject to the exclusions set
forth below), (iii) insurance, not limited to that required under this Lease,
and which may include flood, earthquake, boiler, rent loss, workers'
compensation and employers' liability, builders' risk, automobile and other
coverages, including a reasonable allocation of costs under any blanket
policies, (iv) supplies, materials, tools, equipment, uniforms, and vehicles
used in the operation, repair, maintenance, security, and other services for the
Property, including rental, installment purchase and financing agreements
therefor and interest thereunder, (v) accounting, alarm monitoring, security,
janitorial, trash removal, snow and ice removal, and other services,
(vi) customary management fees, (vii) compensation and benefits for any
personnel engaged in the operation, repair, maintenance, security or other
services for the Property at or below the level of property manager, and
employer's FICA contributions, unemployment taxes or insurance, any other taxes
which may be levied on such compensation and benefits, and data or payroll
processing expenses relating thereto (if personnel handle other properties or
functions, the foregoing expenses shall be allocated appropriately between the
Property and such other properties or functions), (viii) payments under any
easement, cross or reciprocal easement, operating agreement, declaration,
covenant, or other agreement or instrument pertaining to the sharing of costs
for common areas or other matters in a development or complex of which the
Property is a part, (ix) sales, use, value-added or other taxes on supplies or
services for the Property, (x) the costs of operating and maintaining a property
management office (such costs to be appropriately allocated between the Property
and any other property served by such office), including the fair rental value
thereof, (xi) operation, maintenance, repair, installation, replacement,
inspection, testing, painting, decorating and cleaning of the Property, and any
items located off-site but installed for the benefit of the Property, including
Property identification and pylon signs, directional signs, traffic signals and
markers, flagpoles and canopies, sidewalks, curbs, stairways, parking
structures, lots, loading and service areas and driveways, storm and sanitary
drainage systems, irrigation systems, elevators, escalators, trash compactors,
and Systems and Equipment, landscaping, and all other aspects of the Property,
including common area fixtures, equipment and other items therein or thereon,
doors, locks and hardware, windows, gutters, downspouts, roof flashings and
roofs. The foregoing provision is for definitional purposes only and shall not
be construed to impose any obligation upon Landlord to incur such expenses, nor
as a limitation as to other Expenses that Landlord may incur with respect to the
Property. Landlord may retain independent contractors (or affiliated contractors
at market rates) to provide any services or perform any work, in which case the
costs thereof shall be deemed Expenses. Expenses shall, however, exclude:

        (1)  the following items: (a) principal, interest, late fees and
amortization on Mortgages, and other debt costs or ground lease payments, if
any, except as provided herein, (b) depreciation of buildings, equipment and
other improvements (except permitted amortization of certain capital
expenditures as provided below), (c) legal fees in connection with leasing,
tenant disputes or enforcement of leases, (d) real estate brokers' commissions
or marketing costs, (e) improvements or alterations to tenant spaces, (f) the
cost of providing any service directly to, and to be paid directly by, any
tenant, (g) costs of any items to the extent Landlord receives reimbursement
from another tenant, insurance proceeds or from a warranty or other such third
party (such proceeds to be deducted from Expenses in the year in which
received), (h) reserves for repairs, replacements, structural or capital
improvements, and (i) damages recoverable by any occupant due to violation by
Landlord of any of the terms and conditions of this Lease or any other lease
relating to the Property; and

        (2)  capital expenditures, except those: (a) made primarily to reduce
Expenses or increases therein, or to comply with Laws or insurance requirements
(excluding capital expenditures to cure violations of Laws or insurance
requirements that existed prior to the date of this Lease), or (b) for
replacements (as opposed to additions or new improvements) of roofs, and
nonstructural items located in the common areas of the Property required to keep
such areas in good condition; provided, any such permitted capital expenditure
shall be amortized (with interest at the prevailing loan rate available to
Landlord when the cost was incurred) over: (x) the period during which the
reasonably estimated savings in Expenses equals the expenditure, if applicable,
or (y) the useful life of the item as reasonably determined by Landlord, but in
no event less than five (5) years nor more than ten (10) years.

        (E)  "Hazardous Material" shall include, but not be limited to: (i) any
flammable, explosive, toxic, radioactive, biological, corrosive or otherwise
hazardous chemical, substance, liquid, gas, device, form of energy, material or
waste or component thereof, (ii) petroleum-based products, diesel fuel, paints,
solvents, lead, radioactive materials, cyanide, biohazards, infectious or
medical waste and "sharps", printing inks, acids, DDT, pesticides, ammonia
compounds, and any other items which now or subsequently are found to have an
adverse effect on the environment or the health and safety of persons or animals
or the presence of which require investigation or remediation under any Law or
governmental policy, and (iii) any item defined as a "hazardous substance",
"hazardous material", "hazardous waste", "regulated substance" or "toxic
substance" under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq., Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., Resource Conservation and Recovery
Act of 1976, 42 U.S.C. §6901 et seq., Clean Water Act, 33 U.S.C. §l 251, et
seq., Safe Drinking Water Act, 14 U.S.C. §300f, et seq., Toxic Substances
Control Act, 15 U.S.C. §2601, et seq., Atomic Energy Act of 1954, 42 U.S.C.
§2014 et seq., and any similar federal, state or local Laws, and all
regulations, guidelines, directives and other requirements thereunder, all as
may be amended or supplemented from time to time.

        (F)  "Landlord" shall mean only the landlord from time to time, except
that for purposes of any provisions defending, indemnifying and holding Landlord
harmless hereunder. "Landlord" shall include past, present and future landlords
and their respective partners, beneficiaries, trustees, officers, directors,
employees, shareholders, principals, agents, affiliates, successors and assigns.

        (G)  "Law" or "Laws" shall mean all federal, state, county and local
governmental and municipal laws, statutes, ordinances, rules, regulations,
codes, decrees, orders and other such requirements, applicable equitable
remedies and decisions by courts in cases where such decisions are considered
binding precedents in the State in which the Property is located, and decisions
of federal courts applying the Laws of such State, at the time in question. This
Lease shall be interpreted and governed by the Laws of the State in which the
Property is located.

        (H)  "Lender" shall mean the holder of any Mortgage at the time in
question, and where such Mortgage is a ground lease, such term shall refer to
the ground lessor (and the term "ground lease" although not capitalized is
intended throughout this Lease to include any superior or master lease).

        (I)  "Mortgage" shall mean all mortgages, deeds of trust, ground leases
and other such encumbrances now or hereafter placed upon the Property or
Building, or any part thereof, and all renewals, modifications, consolidations,
replacements or extensions thereof, and all indebtedness now or hereafter
secured thereby and all interest thereon.

        (J)  "Person" shall mean an individual, trust, partnership, limited
liability company, joint venture, association, corporation and any other entity.

        (K)  "Premises" shall mean the area within the Building identified in
Article 1 and Exhibit A. Possession of areas necessary for utilities, services,
safety and operation of the Property, including the Systems and Equipment, fire
stairways, perimeter walls, space between the finished ceiling of the Premises
and the slab of the floor or roof of the Property thereabove, and the use
thereof together with the right to install, maintain, operate, repair and
replace the Systems and Equipment, including any of the same in, through, under
or above the Premises in locations that will not materially interfere with
Tenant's use of the Premises, are hereby excepted and reserved by Landlord, and
not demised to Tenant.

        (L)  "Property" shall mean the Building, and any common or public areas
or facilities, easements, corridors, lobbies, sidewalks, loading areas,
driveways, landscaped areas, skywalks, parking rights, garages and lots, and any
and all other rights, structures or facilities operated or maintained in
connection with or for the benefit of the Building, and all parcels or tracts of
land on which all or any portion of the Building or any of the other foregoing
items are located, and any fixtures, machinery, apparatus, Systems and
Equipment, furniture and other personal property located thereon or therein and
used in connection with the operation thereof. Landlord reserves the right to
add land, buildings, easements or other interests to, or sell or eliminate the
same from, the Property, and grant interests and rights in the Property to other
parties. If the Building shall now or hereafter be part of a development or
complex of buildings or structures collectively owned by Landlord or its
affiliates, the Property shall, at Landlord's option, also be deemed to include
such other of those buildings or structures as Landlord shall from time to time
designate, and shall initially include such buildings and structures (and
related facilities and parcels on which the same are located) as Landlord shall
have incorporated by reference to the total rentable area of the Property in
Article 1.

        (M) "Rent" shall have the meaning specified therefor in Article 3.

        (N)  "Systems and Equipment" shall mean any plant, machinery,
transformers, duct work, cable, wires, and other equipment, facilities, and
systems designed to supply light, heat, ventilation, air conditioning and
humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, security, or fire/life/safety systems or equipment, or
any elevators, escalators or other mechanical, electrical, electronic, computer
or other systems or equipment for the Property, except to the extent that any of
the same serves particular tenants exclusively (and "systems and equipment"
without capitalization shall refer to such of the foregoing items serving
particular tenants exclusively).

        (O)  "Taxes" shall mean all amounts (unless required by Landlord to be
paid under Article 14) for federal, state, county, or local governmental,
special district, improvement district, municipal or other political subdivision
taxes, fees, levies, assessments, charges or other impositions of every kind and
nature in connection with the ownership, leasing and operation of the Property,
whether foreseen or unforeseen, general, special, ordinary or extraordinary
(including real estate and ad valorem taxes, general and special assessments,
transit taxes, water and sewer rents, license and business license fees, use or
occupancy taxes, taxes based upon the receipt of rent including gross receipts
or sales taxes applicable to the receipt of rent or service or value added
taxes, personal property taxes, taxes on fees paid by Landlord for property
management services, and taxes or charges for fire protection, streets,
sidewalks, road maintenance, refuse or other services). If the method of
taxation of real estate prevailing at the time of execution hereof shall be, or
has been, altered so as to cause the whole or any part of the Taxes now,
hereafter or heretofore levied, assessed or imposed on real estate to be levied,
assessed or imposed on Landlord, wholly or partially, as a capital stock levy or
otherwise, or on or measured by the rents, income or gross receipts received
therefrom, then such new or altered taxes attributable to the Property shall be
included within the term "Taxes," except that the same shall not include any
portion of such tax attributable to other income of Landlord not relating to the
Property. Taxes shall include taxes which are increased as a result of increases
in the assessment or valuation of the Property (whether based on a sale, change
in ownership or refinancing of the Property or otherwise), increases in tax
rates, reduction or elimination of any rollbacks or other deductions available
under current law, scheduled reductions of any tax abatement, as a result of the
elimination, invalidity or withdrawal of any tax abatement, or for any other
cause whatsoever. Notwithstanding the foregoing, there shall be excluded from
Taxes all excess profits taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal and state income
taxes, and other taxes to the extent applicable to Landlord's general or net
income (as opposed to rents, receipts or income attributable to operations at
the Property). Notwithstanding anything herein to the contrary, to the extent
that any special assessments are payable in installments, the definition of
Taxes shall only include the special assessment which is attributable to the tax
year being billed by Landlord to Tenant, together with interest at the rate
charged by the taxing authority which issued the special assessment, if any.

        (P)  "Tenant" shall be applicable to one or more Persons as the case may
be, the singular shall include the plural, and if there be more than one Tenant,
the obligations thereof shall be joint and several. When used in the lower case,
"tenant" shall mean any other tenant, subtenant or occupant of the Property.

        (Q)  "Tenant's Share" of Taxes and Expenses shall be the percentage set
forth in Article 1, but if the rentable area of the Premises changes due to the
addition or subtraction of space under this Lease or by amendment, Landlord
shall reasonably adjust Tenant's Share to be based on the rentable area of the
Premises divided by the rentable area of the Property, subject to further
adjustment hereunder and under Article 3. If the Property shall now or hereafter
be part of or shall include a development or complex of two or more buildings or
structures collectively owned by Landlord or its affiliates, Landlord may
allocate Expenses and Taxes (or components thereof) within such complex or
development, and between such buildings and structures and the parcels on which
they are located, in accordance with sound accounting and management practices.
In the alternative, Landlord may determine Tenant's Share of Expenses and Taxes
(or components thereof) for all or any such buildings and structures, and any
common areas and facilities operated or maintained in connection therewith and
all parcels or tracts of land on which all or any portion of any of the other
foregoing items are located, in accordance with sound accounting and management
practices; provided, Landlord shall reasonably reduce Tenant's Share to be based
on the ratio of the rentable area of the Premises to the rentable area of all
such buildings as to which such Expenses and Taxes (or components thereof) are
included. In addition, if the Property, or any development or complex of which
it is a part, shall contain non-office uses during any period, Landlord may
determine, in accordance with sound accounting and management practices,
Tenant's Share of Taxes and Expenses for only the office portion of the Property
or of such development or complex; in such event, Landlord shall reasonably
adjust Tenant's Share to be based on the ratio of the rentable area of the
Premises to the rentable area of such office portion for such period. Tenant
acknowledges that the "rentable area of the Premises" under this Lease includes
the so-called "usable area," without deduction for columns or projections,
multiplied by one or more load or conversion factors to reflect a share of
certain areas, which may include lobbies, corridors, mechanical, utility,
janitorial, boiler and service rooms and closets, restrooms, and other public,
common and service areas. Except as provided expressly to the contrary herein,
the "rentable area of the Property" shall include all rentable area of all space
leased or available for lease at the Property (excluding any parking
facilities). Landlord may reasonably re-determine the rentable area of the
Property from time to time to reflect remeasurements, reconfigurations,
additions or modifications to the Property, and may reasonably adjust Tenant's
Share prospectively based thereon.

        (R)  "Utility Costs" shall include costs for electricity, power, gas,
steam, oil or other fuel, water, sewer and other such services for the Property,
including sales or other taxes thereon.

ARTICLE 31: OFFER

        The submission and negotiation of this Lease shall not be deemed an
offer to enter the same by Landlord (nor an option or reservation for the
Premises), but the solicitation of such an offer by Tenant. Tenant agrees that
its execution of this Lease constitutes a firm offer to enter the same which may
not be withdrawn for a period of ten (10) business days after delivery to
Landlord. During such period and in reliance on the foregoing, Landlord may, at
Landlord's option, deposit any Security Deposit and Rent, proceed with any
plans, specifications, alterations or improvements, and permit Tenant to enter
the Premises, but such acts shall not be deemed an acceptance of Tenant's offer
to enter this Lease, and such acceptance shall be evidenced only by Landlord
signing and delivering this Lease to Tenant.

ARTICLE 32: MISCELLANEOUS

        A.    Captions and Interpretation.    The captions of the Articles and
Paragraphs of this Lease, and any computer highlighting of changes from earlier
drafts, are for convenience of reference only and shall not be considered or
referred to in resolving questions of interpretation. Tenant acknowledges that
it has read this Lease and that it has had the opportunity to confer with
counsel in negotiating this Lease; accordingly, this Lease shall be construed
neither for nor against Landlord or Tenant, but shall be given a fair and
reasonable interpretation in accordance with the meaning of its terms. The
neuter shall include the masculine and feminine, and the singular shall include
the plural. The term "including" shall be interpreted to mean "including, but
not limited to."

        B.    Survival of Provisions.    All obligations (including indemnity,
Rent and other payment obligations) or rights of either party arising during or
attributable to the period prior to expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.

        C.    Severability.    If any term or provision of this Lease or portion
thereof shall be found invalid, void, illegal, or unenforceable generally, or
with respect to any particular party, by a court of competent jurisdiction, it
shall not affect, impair or invalidate any other terms or provisions or the
remaining portion thereof or enforceability with respect to any other party.

        D.    Perpetuities.    If the Commencement Date is delayed in accordance
with Article 2 for more than nine (9) months, Landlord may declare this Lease
terminated by notice to Tenant, and if the Commencement Date is so delayed for
more than three years, this Lease shall thereupon be deemed terminated without
further action by either party.

        E.    Short Form Lease.    Neither this Lease nor any memorandum of
lease or short form lease shall be recorded by Tenant, but Landlord or any
Lender may elect to record a short form of this Lease, in which case Tenant
shall promptly execute, acknowledge and deliver the same on a form prepared by
Landlord or such Lender.

        F.    Light, Air and Other Interests.    This Lease does not grant any
legal rights to "light and air" outside the Premises nor any particular view
visible from the Premises, nor any easements, licenses or other interests unless
expressly contained in this Lease.

        G.    Authority.    If Tenant is any form of corporation, partnership,
limited liability company or partnership, association or other organization,
Tenant and all Persons signing for Tenant below hereby represent that this Lease
has been fully authorized and no further approvals are required, and Tenant is
duly organized, in good standing and legally qualified to do business in the
State in which the Premises are located (and has any required certificates,
licenses, permits and other such items). If Landlord is any form of corporation,
partnership, limited liability company or partnership, association or other
organization, Landlord and all Persons signing for Landlord below hereby
represent that this Lease has been fully authorized and no further approvals are
required, and Landlord is duly organized, in good standing and legally qualified
to do business in the State in which the Premises are located (and has any
required certificates, licenses, permits and other such items).

        H.    Partnership Tenant.    If Tenant is a partnership, all current and
new general partners shall be jointly and severally liable for all obligations
of Tenant hereunder and as this Lease may hereafter be modified, whether such
obligations accrue before or after admission of future partners or after any
partners die or leave the partnership. Tenant shall cause each new partner to
sign and deliver to Landlord written confirmation of such liability, in form and
content satisfactory to Landlord, but failure to do so shall not avoid such
liability.

        I.    Successors and Assigns; Transfer of Property and Security
Deposit.    Each of the terms and provisions of this Lease shall be binding upon
and inure to the benefit of the parties' respective heirs, executors,
administrators, guardians, custodians, successors and assigns, subject to
Article 13 respecting Transfers and Article 18 respecting rights of Lenders.
Subject to Article 18, if Landlord shall convey or transfer the Property or any
portion thereof in which the Premises are contained to another party, such party
shall thereupon be and become landlord hereunder, shall be deemed to have fully
assumed all of Landlord's obligations under this Lease accruing during such
party's ownership, including the return of any Security Deposit, and Landlord
shall be free of all such obligations accruing from and after the date of
conveyance or transfer.

        J.    Limitation of Landlord's Liability.    Tenant agrees to look
solely to Landlord's interest in the Property, including Rents and proceeds
thereof, for the enforcement of any judgment, award, order or other remedy under
or in connection with this Lease or any related agreement, instrument or
document or for any other matter whatsoever relating thereto or to the Property
or Premises. Under no circumstances shall any present or future, direct or
indirect, principals or investors, general or limited partners, officers,
directors, shareholders, trustees, beneficiaries, participants, advisors,
managers, employees, agents or affiliates of Landlord, or of any of the other
foregoing parties, or any of their heirs, successors or assigns have any
liability for any of the foregoing matters. In no event shall Landlord be liable
to Tenant for any consequential damages.

        K.    Confidentiality.    Except as required by applicable law or court
order, Tenant shall keep the content and all copies of this Lease, related
documents or amendments now or hereafter entered, and all proposals, materials,
information and matters relating thereto, including the results of any review of
Landlord's records under Article 3, strictly confidential, and shall not
disclose, disseminate or distribute any of the same, or permit the same to
occur, except on an "as needed" basis to the extent reasonably required for
proper business purposes by Tenant's employees, attorneys, insurers, auditors,
lenders, brokers and Transferees (and Tenant shall obligate any such parties to
whom disclosure is permitted to honor the confidentiality provisions hereof),
and except as may be required by Law or court proceedings.

        L.    Modification.    This Lease may only be modified by an agreement
in writing, signed by both of the parties hereto.

ARTICLE 33: OPTION TO RENEW

        Provided that Tenant is not in default under this Lease, Tenant is
hereby granted an option to renew this Lease for an additional ten (10) year
term under the same terms and conditions of this Lease excepting, however, that
the minimum rent during the first year of the renewal term shall be the greater
of (i) 110% of the amount paid by Tenant in the last year of the primary term of
this Lease, or (ii) fair market rent which amount shall be agreed to by Landlord
and Tenant as provided for in this Paragraph, and shall thereafter increase on
June 1 of each consecutive year by the increase in the "CPI-U, U.S. City
Average, All Items" during the prior twelve months; provided, however, that in
no event shall the monthly Base Rent be less than the amount paid during the
prior twelve (12) month period, nor shall it increase by more than 3.5% over the
amount paid during the prior twelve (12) month period. The Tenant shall exercise
this option by delivering written notice to Landlord no earlier than 450 days,
and no later than 365 days, prior to the expiration of the initial term of this
Lease, failing which this option to renew shall automatically terminate. Upon
delivery of such notice, the Landlord shall have two (2) weeks in which to
deliver a written proposal to Tenant setting forth the amount of minimum rent to
be paid during the renewal period. Tenant shall have two (2) weeks from receipt
of the Landlord's notice in which (i) to hire at its sole cost and expense (a) a
Colorado licensed real estate broker who specializes in office leasing, or
(b) MAI appraiser to evaluate the Landlord's determination of fair market rent,
and (ii) if the Tenant disagrees with the Landlord's determination to deliver a
written notice to Landlord setting froth its opinion of the fair market rent
together with supporting documentation, failing which the Landlord's
determination of fair market rent shall be deemed to have been agreed to by the
Tenant. If the Landlord does not agree with the Tenant's determination, the
Landlord shall have two (2) weeks in which to hire at its sole cost and expense
(a) a Colorado licensed real estate broker who specializes in office leasing, or
(b) MAI appraiser, to determine the fair market rent and deliver a copy of the
same to Tenant, failing which the Tenant's determination of fair market rent
shall be deemed to have been agreed to by the Landlord. If the two evaluations
are within ten percent (10%) of each other, the fair market rent shall be the
average of the two evaluations. If the two evaluations differ by more than ten
percent (10%), the parties which prepared the respective reports shall designate
a third Colorado licensed real estate broker who specializes in office leasing
or MAI appraiser to determine the fair market rent, but in no event shall the
fair market rent be greater than the Landlord's consultant's evaluation or less
than the Tenant's consultant's evaluation. The third Colorado licensed real
estate broker or MAI appraiser shall prepare its report no later than twenty
(20) days after being selected, its determination of fair market rent shall be
binding on the parties, and its cost shall be shared equally by Landlord and
Tenant. Upon the fair market rent for the renewal period being determined, the
parties shall execute a lease extension agreement setting forth the amount of
minimum rent during the renewal period. The parties agree to negotiate with each
other in good faith in connection with this option to renew.

ARTICLE 34: OPTION TO EXPAND

        A.    Option to Expand.    During the term of this Lease, provided that
Tenant has not been in default of this Lease, in the event that any full floor
in the Building becomes available due to (i) a tenant moving out, and (ii) such
lease being terminated or having expired (the "Available Space"), Landlord shall
provide Tenant with written notice of the same and Tenant shall have two
(2) weeks in which to exercise this option by delivering written notice to
Landlord, failing which this option to expand for the Available Space which was
offered shall automatically terminate and Landlord shall be able to lease the
offered Available Space on terms acceptable to the Landlord in the Landlord's
sole and absolute discretion. Upon delivery of such notice, the Landlord shall
have two (2) weeks in which to deliver a written proposal to Tenant setting
forth the amount of minimum rent to be paid for the Available Space. Tenant
shall have twenty (20) days from receipt of the Landlord's notice in which
(i) to hire at its sole cost and expense (a) a Colorado licensed real estate
broker who specializes in office leasing, or (b) MAI appraiser to evaluate the
Landlord's determination of fair market rent, and (ii) if the Tenant disagrees
with the Landlord's determination to deliver a written notice to Landlord
setting forth its opinion of the fair market rent together with supporting
documentation, failing which the Landlord's determination of fair market rent
shall be deemed to have been agreed to by the Tenant. If the Landlord does not
agree with the Tenant's determination, the Landlord shall have twenty (20) days
in which to hire at its sole cost and expense (a) a Colorado licensed real
estate broker who specializes in office leasing, or (b) MAI appraiser, to
determine the fair market rent and deliver a copy of the same to Tenant, failing
which the Tenant's determination of fair market rent shall be deemed to have
been agreed to by the Landlord. If the two evaluations are within ten percent
(10%) of each other, the fair market rent shall be the average of the two
evaluations. If the two evaluations differ by more than ten percent (10%), the
parties which prepared the respective reports shall designate a third Colorado
licensed real estate broker who specializes in office leasing or MAI appraiser
to determine the fair market rent, but in no event shall the fair market rent be
greater than the Landlord's consultant's evaluation or less than the Tenant's
consultant's evaluation. The third Colorado licensed real estate broker or MAI
appraiser shall prepare its report no later than twenty (20) days after being
selected, its determination of fair market rent shall be binding on the parties,
and its cost shall be shared equally by Landlord and Tenant. Upon the fair
market rent for the Available Space being determined, the parties shall execute
a lease modification agreement setting forth the amount of base rent for the
Available Space. The parties agree to negotiate with each other in good faith in
connection with this option to expand. Notwithstanding anything herein to the
contrary, Tenant shall not be allowed to exercise the rights contained in this
paragraph if Tenant is in the last year of the primary term of this Lease unless
Tenant exercises its option to renew; and provided further, if Tenant has
exercised its option to renew and is in the nineteenth (19th) year of this
Lease, Tenant shall be required to extend the term of this Lease at then
prevailing market rates as a condition of exercising the rights contained in
this paragraph.

ARTICLE 35: LEASE OF ADDITIONAL PREMISES

        A.    Lobby Area.    In the event that during the term of this Lease the
stairway in the main lobby area is relocated and additional space which is
currently common area becomes rentable space, the Tenant shall lease the space
upon it becoming available at the same rate per square foot as that then being
paid for the First Floor of the Premises. For purposes of this Lease, the rate
per square foot for the first year of this Lease for the First Floor is deemed
to be $25.00 per square foot. Landlord and Tenant shall continue to share
equally the cost of the security for the first floor common area; provided,
however, that the Tenant shall be liable for all of the security for the
Premises in the event that the lobby area is redone so that the Tenant has its
own exclusive entrance to its first floor space.

        B.    Conference Rooms.    The Tenant shall have the option to lease the
areas designated on the First Floor as Conference Room 1 and Conference Room 2
by delivering written notice of such exercise to Landlord on or before June 30,
2002 in which event Conference Room 1 and Conference Room 2 shall be leased at
the same rate per square foot as that then being paid for the First Floor of the
Premises. Upon receipt of such notice, Landlord shall construct the said
conference room(s) as soon as reasonably practicable according to plans mutually
agreed to by the parties as of the date of this Lease.

ARTICLE 36: REPLACEMENT LEASE

        This Lease supersedes the Lease Agreement previously entered into by and
between the parties; provided, however, that (i) the payment of Expenses and
Taxes shall be calculated as of January 1, 2001, and (ii) this Lease is deemed
to be a substitute of the prior lease for purposes of Landlord determining if
any other tenant in the Property has an expansion option thereby placing the
Tenant's expansion rights as being in first priority over that of any other
tenant in the Property. The prior Lease Agreement entered into by and between
the parties is hereby terminated.

ARTICLE 37: ENTIRE AGREEMENT

        This Lease, together with the Exhibits and other documents listed in
Article 1 (WHICH ARE HEREBY COLLECTIVELY INCORPORATED HEREIN AND MADE A PART
HEREOF AS THOUGH FULLY SET FORTH), contains all the terms and provisions between
Landlord and Tenant relating to the matters set forth herein and no prior or
contemporaneous agreement or understanding pertaining to the same shall be of
any force or effect, except for any such contemporaneous agreement specifically
referring to and modifying this Lease and signed by both parties. Without
limitation as to the generality of the foregoing, Tenant hereby acknowledges and
agrees that Landlord's leasing agents and field personnel are only authorized to
show the Premises and negotiate terms and conditions for leases subject to
Landlord's final approval, and are not authorized to make any agreements,
representations, understandings or obligations binding upon Landlord respecting
the condition of the Premises or Property, suitability of the same for Tenant's
business, the current or future amount of Taxes or Expenses or any component
thereof, the amount of rent or other terms applicable under other leases at the
Property, whether Landlord is furnishing the same utilities or services to other
tenants at all, on the same level or on the same basis, or any other matter, and
no such agreements, representations, understandings or obligations not expressly
contained herein or in such contemporaneous agreement shall be of any force or
effect. TENANT HAS RELIED ON TENANT'S INSPECTIONS AND DUE DILIGENCE IN ENTERING
THIS LEASE, AND NOT ON ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
CONCERNING THE HABITABILITY, CONDITION OR SUITABILITY OF THE PREMISES OR
PROPERTY FOR ANY PARTICULAR PURPOSE OR ANY OTHER MATTER NOT EXPRESSLY CONTAINED
HEREIN. This Lease, including the Exhibits referred to above, may not be
modified, except in writing signed by both parties.

        IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first set forth above.

LANDLORD:   KESEF, LLC, a Colorado limited liability company
 
 
By:
 
/s/ Evan Makovsky

--------------------------------------------------------------------------------

Evan Makovsky, Manager
TENANT:
 
COBIZ, INC., f/k/a Colorado Business Bankshares, Inc.
 
 
By:
 
/s/ Richard Dalton

--------------------------------------------------------------------------------

Richard Dalton, EVP/CFO



EXHIBIT A: PREMISES

(Floor Plate Showing Premises Cross-Hatched)



EXHIBIT B: RULES

        (1)    Access to Property.    Before or after Building Hours, or such
other hours as Landlord shall determine from time to time, access to and within
the Property and/or to the passageways, lobbies, entrances, exits, loading
areas, corridors, elevators or stairways and other areas in the Property may be
restricted and access gained by use of a key or card key to the outside doors of
the Property, or pursuant to such security procedures Landlord may from time to
time reasonably impose. Landlord shall in all cases retain the right to control
and prevent access to such areas by Persons engaged in activities which are
illegal or violate these Rules, or whose presence in the reasonable judgment of
Landlord shall be prejudicial to the safety, character, reputation and interests
of the Property and its tenants (and Landlord shall have no liability in damages
for such actions taken in good faith). No Tenant and no employee or invitee of
Tenant shall enter areas reserved for the exclusive use of Landlord, its
employees or invitees or other Persons. Tenant shall keep doors to corridors and
lobbies closed except when persons are entering or leaving.

        (2)    Signs.    Landlord shall prescribe the suite number for the
Premises and cause building standard suite identification signage to be placed
on or adjacent to the main entrance door of the Premises, and shall provide
directory strips for any Property directory consistent with Landlord's standard
practices at the Property. Landlord shall bear the expense of initial building
standard signage and directory strips, and Tenant shall pay Landlord's standard
charges for changes requested by Tenant and approved by Landlord thereafter
promptly after billing thereof. Tenant shall not paint, display, inscribe,
maintain or affix any sign, placard, picture, advertisement, name, notice,
lettering or direction on any part of the outside or inside of the Property, or
on any part of the inside of the Premises which can be seen from the outside of
the Premises, without the prior consent of Landlord, and then only such name or
names or matter and in such color, size, style, character and material, and with
professional designers, fabricators and installers as may be first approved or
designated by Landlord in writing. Landlord reserves the right, without notice
to Tenant, to remove at Tenant's expense all such matter not so installed or
approved. Notwithstanding anything herein to the contrary, Landlord hereby
approves Tenant's existing signage.

        (3)    Window and Door Treatments.    Tenant shall not place anything or
allow anything to be placed in the Premises near the glass of any door,
partition, wall or window which may be unsightly from outside the Premises, and
Tenant shall not place or permit to be placed any article of any kind on any
window ledge or on the exterior walls. Blinds, shades, awnings or other forms of
inside or outside window devices shall not be placed in or about the outside
windows or doors in the Premises except to the extent, if any, that the design,
character, shape, color, material and make thereof is first approved or
designated by Landlord, which shall not be unreasonably withheld. Tenant shall
not install or remove any solar tint film from the windows.

        (4)    Balconies and Patios.    If the Premises has access to a patio or
balcony, Tenant shall have a license to enter such area, subject to the
following provisions: (i) Tenant's access to such area shall be limited to the
area immediately adjoining the Premises (and bounded by an extension of the
demising lines of the Premises), and Landlord reserves the right to install
materials separating Tenant's area from the area adjoining other tenants'
premises, (ii) Tenant shall use such area only in a manner that is quiet and
compatible with the nature of the Building as an office building, which only
involves the use of benches or outdoor furniture approved by Landlord in
writing, and which will not bother, disturb or annoy any other occupants of the
Property, and (iii) Tenant's use thereof shall be subject to the other
provisions of this Lease, including the other Rules.

        (5)    Lighting and General Appearance of Premises.    Landlord reserves
the right to designate and/or approve in writing all internal lighting that may
be visible from the public, common or exterior areas. The design, arrangement,
style, color, character, quality and general appearance of the portion of the
Premises visible from public, common and exterior areas, and contents of such
portion of the Premises, including furniture, fixtures, signs, art work, wall
coverings, carpet and decorations, and all changes, additions and replacements
thereto shall at all times have a neat, professional, attractive, first class
office appearance.

        (6)    Property Tradename, Likeness, Trademarks.    Tenant shall not in
any manner use the name of the Property for any purpose other than as Tenant's
business address, or use any tradenames or trademarks of Landlord, any other
tenant, or their affiliates, or any picture or likeness of the Property, for any
purpose, in any letterheads, circulars, notices, advertisements or other
material whatsoever.

        (7)    Deliveries and Removals.    Furniture, freight and other large or
heavy articles, and all other deliveries may be brought into the Property only
at times and in the manner designated by Landlord, and always at the Tenant's
sole responsibility and risk. Landlord may inspect items brought into the
Property or Premises with respect to weight or dangerous nature or compliance
with this Lease or Laws. Landlord may (but shall have no obligation to) require
that all furniture, equipment, cartons and other articles removed from the
Premises or the Property be listed and a removal permit therefor first be
obtained from Landlord. Tenant shall not take or permit to be taken in or out of
other entrances or elevators of the Property any item normally taken, or which
Landlord otherwise reasonably requires to be taken, in or out through service
doors or on freight elevators. Landlord may impose reasonable charges and
requirements for the use of freight elevators and loading areas, and reserves
the right to alter schedules without notice. Any hand-carts used at the Property
shall have rubber wheels and sideguards, and no other material-handling
equipment may be used without Landlord's prior written approval.

        (8)    Outside Vendors.    Tenant shall not obtain for use upon the
Premises janitor or other services, except from Persons designated or approved
by Landlord. Any Person engaged by Tenant to provide any other services shall be
subject to scheduling and direction by the manager or security personnel of the
Property. Vendors must use freight elevators and service entrances.

        (9)    Overloading Floors; Vaults.    Tenant shall not overload any
floor or part thereof in the Premises or Property, including any public
corridors or elevators therein, by bringing in or removing any large or heavy
articles, and Landlord may prohibit, or direct and control the location and size
of, safes and all other heavy articles and require at Tenant's expense
supplementary supports of such material and dimensions as Landlord may deem
reasonably necessary to properly distribute the weight.

        (10)    Locks and Keys.    Tenant shall use such standard key system
designated by Landlord on all keyed doors to and within the Premises, excluding
any permitted vaults or safes (but Landlord's designation shall not be deemed a
representation of adequacy to prevent unlawful entry or criminal acts, and
Tenant shall maintain such additional insurance as Tenant deems advisable for
such events). Tenant shall not attach or permit to be attached additional locks
or similar devices to any door or window, change existing locks or the mechanism
thereof, or make or permit to be made any keys for any door other than those
provided by Landlord. If more than two keys for one lock are desired, Landlord
will provide them upon payment of Landlord's charges. In the event of loss of
any keys furnished by Landlord, Tenant shall pay Landlord's reasonable charges
therefor. The term "key" shall include mechanical, electronic or other keys,
cards and passes.

        (11)    Safety and Security Devices, Services and Programs.    Safety
and security devices, services and programs provided by Landlord, if any, while
intended to deter crime and ensure safety, may not in given instances prevent
theft or other criminal acts, or ensure safety of persons or property. The risk
that any safety or security device, service or program may not be effective, or
may malfunction, or be circumvented by a criminal, is assumed by Tenant with
respect to Tenant's property and interests, and Tenant shall obtain insurance
coverage to the extent Tenant desires protection against such criminal acts and
other losses, as further described in Article 10. Tenant agrees to cooperate in
any reasonable safety or security program developed by Landlord or required by
Law.

        (12)    Utility Closets and Connections.    Landlord reserves the right
to control access to and use of, and monitor and supervise any work in or
affecting, the "wire" or telephone, electrical, plumbing or other utility
closets, the Systems and Equipment, and any changes, connections, new
installations, and wiring work relating thereto (or Landlord may engage or
designate an independent contractor to provide such services). Tenant shall
obtain Landlord's prior written reasonable consent for any such access, use and
work in each instance, and shall comply with such requirements as Landlord may
reasonably impose, and the other provisions of Article 6 respecting electric
installations and connections, Article 28 respecting telephone Lines and
connections, and Article 9 respecting Work in general. Tenant shall have no
right to use any broom closets, storage closets, janitorial closets, or other
such closets, rooms and areas.

        (13)    Plumbing Equipment.    The toilet rooms, urinals, wash bowls,
drains, sewers and other plumbing fixtures, equipment and lines shall not be
misused for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.

        (14)    Trash.    All garbage, refuse, trash and other waste shall be
kept in the kind of container, placed in the areas, and prepared for collection
in the manner and at the times and places reasonably specified by Landlord,
subject to Article 29 respecting Hazardous Materials. Landlord reserves the
right to require that Tenant participate in any recycling program designed by
Landlord.

        (15)    Alcohol, Drugs, Food and Smoking.    Landlord reserves the right
to exclude or expel from the Property any person who, in the reasonable judgment
of Landlord, is intoxicated or under the influence of liquor or drugs, or who
shall in any manner do any act in violation of any of these Rules. Tenant shall
not at any time manufacture, sell, use or give away, any spirituous, fermented,
intoxicating or alcoholic liquors on the Premises, nor permit any of the same to
occur. Tenant shall not at any time cook, sell, purchase or give away, food in
any form by or to any of Tenant's agents or employees or any other parties on
the Premises, nor permit any of the same to occur (other than in microwave ovens
and coffee makers properly maintained in good and safe working order and repair
in lunch rooms or kitchens for employees as may be permitted or installed by
Landlord, and which do not violate any Laws or bother or annoy any other
tenant). Tenant and its employees shall not smoke tobacco on any part of the
Property (including exterior areas) except those areas, if any, that are
designated or approved as smoking areas by Landlord.

        (16)    Use of Common Areas; No Soliciting.    Tenant shall not use the
common areas, including areas adjacent to the Premises, for any purpose other
than ingress and egress, and any such use thereof shall be subject to the other
provisions of this Lease, including these Rules. Without limiting the generality
of the foregoing, Tenant shall not allow anything to remain in any passageway,
sidewalk, court, corridor, stairway, entrance, exit, elevator, parking or
shipping area, or other area outside the Premises. Tenant shall not use the
common area to canvass, solicit business or information from, or distribute any
article or material to, other tenants or invitees of the Property. Tenant shall
not make any room-to-room canvass to solicit business or information or to
distribute any article or material to or from other tenants of the Property and
shall not exhibit, sell or offer to sell, use, rent or exchange any products or
services in or from the Premise unless ordinarily embraced within the Tenant's
use of the Premises expressly permitted in the Lease.

        (17)    Energy and Utility Conservation.    Tenant shall not waste
electricity, water, heat or air conditioning or other utilities or services, and
agrees to cooperate fully with Landlord to assure the most effective and energy
efficient operation of the Property and shall not allow the adjustment (except
by Landlord's authorized Property personnel) of any controls. Tenant shall not
obstruct, alter or impair the efficient operation of the Systems and Equipment,
and shall not place any item so as to interfere with air flow. Tenant shall keep
corridor doors closed and shall not open any windows, except that if the air
circulation shall not be in operation, windows which are openable may be opened
with Landlord's consent (not to be unreasonably withheld). If reasonably
requested by Landlord (and as a condition to claiming any deficiency in the
air-conditioning or ventilation services provided by Landlord), Tenant shall
close any blinds or drapes in the Premises to prevent or minimize direct
sunlight.

        (18)    Landlord Access to Systems and Equipment.    Tenant shall not
place partitions, furniture or other obstructions in the Premises which may
prevent or impair Landlord's access to the Systems and Equipment for the
Property or the systems and equipment for the Premises.

        (19)    Unattended Premises.    Before leaving the Premises unattended,
Tenant shall close and securely lock all doors or other means of entry to the
Premises and shut off all lights and water faucets in the Premises (except heat
to the extent necessary to prevent the freezing or bursting of pipes).

        (20)    Going-Out-Of-Business Sales and Auctions.    Tenant shall not
use, or permit any other party to use, the Premises for any distress, fire,
bankruptcy, close-out, "lost our lease" or going-out-of business sale or
auction. Tenant shall not display any signs advertising the foregoing anywhere
in or about the Premises. This prohibition shall also apply to Tenant's
creditors.

        (21)    Labor Harmony.    Tenant shall not use (and upon notice from
Landlord shall cease using) contractors, services, workmen, labor, materials or
equipment, or labor and employment practices that, in Landlord's good faith
judgment, may cause strikes, picketing or boycotts or disturb labor harmony with
the workforce or trades engaged in performing other work, labor or services in
or about the Property.

        (22)    Prohibited Activities.    Tenant shall not: (i) use strobe or
flashing lights in or on the Premises, (ii) install or operate any internal
combustion engine, boiler, machinery, refrigerating, heating or air conditioning
equipment in or about the Premises except for the back-up generator approved by
Landlord in this Lease, (iii) use the Premises for housing, lodging or sleeping
purposes or for the washing of clothes, (iv) place any radio or television
antennae other than inside of the Premises, (v) operate or permit to be operated
any musical or sound producing instrument or device which may be heard outside
the Premises, (vi) use any source of power other than electricity, (vii) operate
any electrical or other device from which may emanate electrical,
electromagnetic, x-ray, magnetic resonance, energy, microwave, radiation or
other waves or fields which may interfere with or impair radio, television,
microwave, or other broadcasting or reception from or in the Property or
elsewhere, or impair or interfere with computers, faxes or telecommunication
lines or equipment at the Property or elsewhere, or create a health hazard,
(viii) bring or permit any bicycle or other vehicle, or dog (except in the
company of a blind person or except where specifically permitted) or other
animal or bird in the Property, (ix) make or permit objectionable noise,
vibration or odor to emanate from the Premises, (x) do anything in or about the
Premises or Property that is illegal, immoral, obscene, pornographic, or
anything that may in Landlord's good faith opinion create or maintain a
nuisance, cause physical damage to the Premises or Property, interfere with the
normal operation of the Systems and Equipment, impair the appearance, character
or reputation of the Premises or Property, create waste to the Premises or
Property, cause demonstrations, protests, loitering, bomb threats or other
events that may require evacuation of the Building, (xi) advertise or engage in
any activities which violate the spirit or letter of any code of ethics or
licensing requirements of any professional or business organization, (xii) throw
or permit to be thrown or dropped any article from any window or other opening
in the Property, (xiii) use the Premises for any purpose, or permit upon the
Premises or Property anything, that may be dangerous to persons or property
(including firearms or other weapons (whether or not licensed or used by
security guards) or any explosive or combustible articles or materials),
(xiv) place vending or game machines in the Premises, except vending machines
for employees, (xv) adversely affect the indoor air quality of the Premises or
Property, or (xvi) do or permit anything to be done upon the Premises or
Property in any way tending to disturb, bother, annoy or interfere with Landlord
or any other tenant at the Property or the tenants of neighboring property, or
otherwise disrupt orderly, quiet use and occupancy of the Property.

        (23)    Transportation Management.    Tenant shall comply with all
present or future programs intended to manage parking, transportation or traffic
in and around the Property, and in connection therewith, Tenant shall take
responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator;
(iv) working with employees and any Property or area-wide ridesharing program
manager, (v) instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to rideshare; and (vi) utilizing flexible work shifts for
employees.

        (24)    Responsibility for Compliance.    Tenant shall be responsible
for ensuring compliance with these Rules, as they may be amended, by Tenant's
employees and as applicable, by Tenant's agents, invitees, contractors,
subcontractors, and suppliers. Tenant shall cooperate with any reasonable
program or requests by Landlord to monitor and enforce the Rules, including
providing vehicle numbers and taking appropriate action against such of the
foregoing parties who violate these provisions.

Tenant Finish
Landlord Performance
Turn-Key



EXHIBIT C
WORK LETTER

        This Work Letter is an Exhibit to the foregoing document (referred to
herein for convenience as the "Lease Document').

        I.    The Work.    

        Landlord shall arrange for the construction of tenant improvements
substantially in accordance with the plans to be prepared and approved by
Landlord and Tenant (the "Work") to be performed on the Seventh Floor of the
Premises, provided that Tenant is not then in violation of the Lease Document.
The Tenant shall engage its architect (the "Tenant's Architect") to finalize the
space plan so that it is ready for the preparation of construction drawings no
later than October 31, 2001. The final site plan shall be reasonably acceptable
to Landlord and Tenant. The Tenant's Architect shall provide revisions to drafts
of the site plan on or before fourteen (14) days after Landlord provides its
comments to each draft of the site plan. The parties recognize that time is of
the essence in the preparation of the site plan and construction drawings. In
the event that Tenant's Architect fails to meet the deadlines set forth in this
paragraph, the parties agree that Landlord shall have the unilateral right to
replace the Tenant's Architect with an architect who is reasonably acceptable to
Landlord.

        The general contractor for the Work shall be Sprung Construction, or
such other contractor as may be selected by Landlord (the "General Contractor").
Landlord and General Contractor shall not be required to accept the lowest bid
from a subcontractor and in selecting such subcontractor, Landlord and General
Contractor may take into account the general quality, timeliness and reputation
of the subcontractors who submit bids. Notwithstanding anything herein to the
contrary, Tenant may have the Network Operations Center constructed by a
different general contractor.

        Upon the site plan being finalized, a copy of such plan and the related
construction drawings shall be referred and/or attached hereto as "Schedule 1".

        II.    Building-Standard Materials and Other Matters.    

        The Work shall consist of Landlord's current building standard materials
and finishes, unless otherwise expressly specified above. If Landlord requires
further choices or plans to be approved by Tenant respecting the above Work
(e.g. color choices or locations respecting the above items), Tenant shall:
(i) choose from such choices, if any, that Landlord makes available to Tenant as
building standard, and (ii) approve/sign/initial any such further plans as
requested by Landlord. If any such further choices or approvals are required,
Tenant shall not unreasonably withhold or delay such choices or approvals. If
Tenant's representative fails to provide such choices or approvals within five
(5) business days after Landlord requests the same from such representative,
Landlord may make such choices and approvals for Tenant and proceed with the
Work. Landlord reserves the right to substitute comparable or better materials
and items for those specified, so long as they do not materially and adversely
affect the appearance of the Premises. Any personal property, trade fixtures or
equipment, including, but not limited to, modular or other furniture, and
cabling or other items for communications or computer systems, whether or not
shown on any plan, shall be provided by Tenant, at Tenant's sole cost.
Notwithstanding anything herein to the contrary, Landlord reserves the right to
use such other materials as may be necessary due to the Building being an
historic property.

        III.    Costs and Additional Items.    

        Landlord shall provide an allowance of $370,895.00 (the "Allowance")
toward the Cost of the Work. The "Cost of the Work" includes, without
limitation, all costs for or relating to the Work, including, but not limited
to, any plans, drawings, reports, studies, tests, contractors' charges, permits,
sales taxes, and any demolition, preparation or other work required in
connection with the Work, including without limitation, modifications to any
building systems and equipment, either within or outside the Premises required
as a result of the layout, design, or construction of the Work or in order to
obtain building permits for the Work to be performed within the Premises (unless
Landlord requires that the Work be revised to eliminate the necessity for such
additional work). If all or any portion of the Allowance shall not be used for
the items permitted hereunder. Landlord shall be entitled to the savings and
Tenant shall receive no credit therefor.

        Tenant shall bear any portion of the Cost of the Work exceeding the
Allowance (the "Tenant's Cost"). Landlord may reasonably estimate Tenant's Cost,
and reasonably revise any such estimate from time to time. Tenant shall deposit
any such estimated amount of Tenant's Cost (or the increase reflected in any
such revised estimate) with Landlord within five (5) business days after
Landlord so requests. Landlord shall have no obligation to proceed with the Work
(or proceed to seek permits or proceed with any demolition or other preliminary
Work) until Landlord shall have received such deposit from Tenant. If the Work
involves progress payments, Landlord may apply the amounts deposited by Tenant
first. If, after final completion and payment for the Cost of the Work, the
actual amount of Tenant's Cost exceeds any amount paid by Tenant as an estimate
of Tenant's Cost, Tenant shall pay the difference to Landlord within five
(5) business days after Landlord so requests. If any such estimated amount
exceeds the actual amount of Tenant's Cost, landlord shall promptly provide a
credit or refund of the difference. Tenant's Cost shall be deemed "Rent" under
the Lease Document (and all remedies for the non-payment of Rent shall be
available to Landlord therefor).

        IV.    Miscellaneous.    

        (a)  If this Work Letter is attached as an Exhibit to an amendment to an
existing lease ("Original Lease"), whether such amendment adds or relocates
space or makes any other modifications, the term "Lease Document" herein shall
refer to such amendment, or the Original Lease as amended, as the context
implies. By way of example, in such case, references to the "Premises" herein
shall refer to such additional or relocated space under such amendment, unless
expressly provided to the contrary herein. Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Lease Document.

        (b)  This Exhibit is intended to supplement and be subject to the
provisions of the Lease Document, including, without limitation, those
provisions requiring that any modification or amendment be in writing and signed
by authorized representatives of both parties. This Exhibit shall not apply to
any additional space added to the Premises at any time, whether by any options
or rights under the Lease Document or otherwise, or to any portion of the
Premises in the event of a renewal or extension of the Term of the Lease
Document, whether by any options or rights under the Lease Document or
otherwise, unless expressly so provided in the Lease Document or any amendment
or supplement thereto.

        (c)  Tenant is authorized by landlord to make periodic inspections of
the Premises during construction during reasonable business hours on the
condition that Tenant is accompanied by a representative of Landlord or General
Contractor.

        (d)  Upon the Substantial Completion of the Work, Tenant, Landlord, the
Tenant's Architect and the General Contractor shall make an inspection of the
Premises to determine that the construction and installation of the Work has
been completed in accordance with the plans and to prepare a Punch List of work
requiring correction or completion by Landlord. Landlord shall correct or
complete all Punch List items as soon as is reasonably practicable. "Substantial
Completion" shall mean (i) that the Work has been completed in substantial
conformity with the Plans, (ii) any remaining work to be finished as identified
in the Punch List can be completed without significant interference to the
conduct of the Tenant's business in the Premises, and (iii) all necessary
governmental approvals and permits have been obtained.

        (e)  Landlord shall enforce any and all warranties obtained in
connection with the Work.
